Exhibit 10.1

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

    §    In re:   §   

Chapter 11

  §    PETROQUEST ENERGY, INC., et al.,   §   

Case No. 18-36322 (DRJ)

  §   

Debtors.1

  §   

(Jointly Administered)

    §   

DEBTORS’ FIRST AMENDED CHAPTER 11 PLAN OF

REORGANIZATION, AS IMMATERIALLY MODIFIED AS OF JANUARY 14, 2019

 

PORTER HEDGES LLP

John F. Higgins (TX 09597500)

Joshua W. Wolfshohl (TX 24038592)

M. Shane Johnson (TX 24083263)

1000 Main Street, 36th Floor

Houston, Texas 77002

ATTORNEYS FOR THE DEBTORS

Dated: January 14, 2019

 

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are as follows: PetroQuest Energy,
Inc. (0714), PetroQuest Energy, L.L.C. (2439), TDC Energy LLC (8877), PetroQuest
Oil & Gas, L.L.C. (1170), PQ Holdings LLC (7576), Pittrans Inc. (1747), and Sea
Harvester Energy Development, L.L.C. (5903). The address of the Debtors’
headquarters is: 400 E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana
70508.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW      1  

A.

  Defined Terms      1  

B.

  Rules of Interpretation      18  

C.

  Computation of Time      19  

D.

  Governing Law      19  

E.

  Reference to Monetary Figures      19  

F.

  Reference to the Debtors or the Reorganized Debtors      20  

G.

  Controlling Document      20   ARTICLE II. ADMINISTRATIVE CLAIMS, PROFESSIONAL
FEE CLAIMS, AND PRIORITY CLAIMS      20  

A.

  Administrative Claims      20  

B.

  Professional Compensation      21  

C.

  Priority Tax Claims      22  

D.

  Statutory Fees      22   ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS
AND INTERESTS      22  

A.

  Summary of Classification      22  

B.

  Treatment of Claims and Interests      23  

C.

  Special Provision Governing Unimpaired Claims      29  

D.

  Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code      29  

E.

  Elimination of Vacant Classes      29  

F.

  Voting Classes; Deemed Acceptance by Non-Voting Classes      29  

G.

  Subordinated Claims      29   ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN
     29  

A.

  Restructuring Transactions      29  

B.

  Sources of Consideration for Plan Distributions      30  

C.

  Distributions to Holders of General Unsecured Claims      32  

D.

  Corporate Existence      32  

E.

  Vesting of Assets in the Reorganized Debtors      32  

F.

  Cancellation of Existing Securities      33  

G.

  Corporate Action      34  

H.

  New Organizational Documents      35  

I.

  Directors and Officers of the Reorganized Debtors      35  

J.

  Effectuating Documents; Further Transactions      36  

K.

  Exemption from Certain Taxes and Fees      36  

L.

  Preservation of Causes of Action      36  

M.

  Director and Officer Liability Insurance      37  

N.

  Management Incentive Plan      37  



--------------------------------------------------------------------------------

O.

  Employee and Retiree Benefits      37  

P.

  Fees and Expenses of the Consenting Creditors      38  

Q.

  Preservation of the Charging Lien of the Indenture Trustee      39  

R.

  Preservation of Royalty and Working Interests      39  

S.

  GUC Administrator      39   ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND
UNEXPIRED LEASES      40  

A.

  Assumption and Rejection of Executory Contracts and Unexpired Leases      40  

B.

  Claims Based on Rejection of Executory Contracts or Unexpired Leases      41  

C.

  Cure of Defaults for Assumed Executory Contracts and Unexpired Leases      41
 

D.

  Insurance Policies      42  

E.

  Modifications, Amendments, Supplements, Restatements, or Other Agreements     
42  

F.

  Reservation of Rights      42  

G.

  Nonoccurrence of Effective Date      43  

H.

  Contracts and Leases Entered into After the Petition Date      43   ARTICLE
VI. PROVISIONS GOVERNING DISTRIBUTIONS      43  

A.

  Timing and Calculation of Amounts to Be Distributed      43  

B.

  Delivery of Distributions and Undeliverable or Unclaimed Distributions      43
 

C.

  Securities Registration Exemption      46  

D.

  Compliance with Tax Requirements      47  

E.

  Allocations      47  

F.

  No Postpetition Interest on Claims      47  

G.

  Setoffs and Recoupment      47  

H.

  Claims Paid or Payable by Third Parties      47   ARTICLE VII. PROCEDURES FOR
RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED CLAIMS      48  

A.

  Allowance of Claims      48  

B.

  Claims and Interests Administration Responsibilities      49  

C.

  Estimation of Claims      49  

D.

  Adjustment to Claims Without Objection      50  

E.

  Disputed Claims Reserve      50  

F.

  Time to File Objections to Claims      50  

G.

  Disallowance of Claims      50  

H.

  Amendments to Claims      51  

I.

  No Distributions Pending Allowance      51  

J.

  Distributions After Allowance      51  

K.

  Single Satisfaction of Claims      51   ARTICLE VIII. SETTLEMENT, RELEASE,
INJUNCTION, AND RELATED PROVISIONS      52  

A.

  Compromise and Settlement of Claims, Interests, and Controversies      52  

B.

  Discharge of Claims and Termination of Interests      53  

 

ii



--------------------------------------------------------------------------------

C.

  Term of Injunctions or Stays      53  

D.

  Release of Liens      53  

E.

  Releases by the Debtors      54  

F.

  Releases by Holders of Claims and Interests      55  

G.

  Exculpation      56  

H.

  Injunction      57  

I.

  Protection Against Discriminatory Treatment      57  

J.

  Recoupment      58  

K.

  Subordination Rights      58  

L.

  Reimbursement or Contribution      58   ARTICLE IX. CONDITIONS PRECEDENT TO
CONFIRMATION AND CONSUMMATION OF THE PLAN      58  

A.

  Conditions Precedent to the Confirmation Date      58  

B.

  Conditions Precedent to the Effective Date      59  

C.

  Waiver of Conditions      60  

D.

  Substantial Consummation      60  

E.

  Effect of Non-Occurrence of Conditions to the Confirmation Date or the
Effective Date      60   ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF
THE PLAN      61  

A.

  Modification and Amendments      61  

B.

  Effect of Confirmation on Modifications      61  

C.

  Revocation or Withdrawal of the Plan      61   ARTICLE XI. RETENTION OF
JURISDICTION      62   ARTICLE XII. MISCELLANEOUS PROVISIONS      64  

A.

  Immediate Binding Effect      64  

B.

  Additional Documents      64  

C.

  Dissolution of the Creditors’ Committee      64  

D.

  Reservation of Rights      65  

E.

  Successors and Assigns      65  

F.

  Service of Documents      65  

G.

  Term of Injunctions or Stays      66  

H.

  Entire Agreement      66  

I.

  Exhibits      66  

J.

  Nonseverability of Plan Provisions      67  

K.

  Votes Solicited in Good Faith      67  

L.

  Closing of Chapter 11 Cases      67  

M.

  Waiver or Estoppel      67  

 

iii



--------------------------------------------------------------------------------

INTRODUCTION

PetroQuest Energy, Inc. and its Debtor affiliates, as Debtors and debtors in
possession, propose this plan of reorganization for the resolution of
outstanding Claims against, and Interests in, the Debtors. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in Article I.A hereof. Holders of Claims and Interests should refer to the
Disclosure Statement for a discussion of the Debtors’ history, businesses,
assets, results of operations, historical financial information, and projections
of future operations, as well as a summary and description of the Plan. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code.

 

ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO
READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND GOVERNING LAW

 

A.

Defined Terms

As used in the Plan, capitalized terms have the meanings set forth below.

1.    “Administrative Claim” means a Claim for costs and expenses of
administration of the Debtors’ Estates pursuant to sections 503(b), 507 (a) (2),
or 507(b) of the Bankruptcy Code, including: (a) the actual and necessary costs
and expenses incurred after the Petition Date and through the Effective Date of
preserving the Estates and operating the businesses of the Debtors;
(b) Professional Fee Claims; and (c) all Allowed requests for compensation or
expense reimbursement for making a substantial contribution in the Chapter 11
Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code.

2.    “Administrative Claims Bar Date” means the deadline for Filing requests
for payment of Administrative Claims, which: (a) with respect to Administrative
Claims other than Professional Fee Claims, shall be 30 days after the Effective
Date; and (b) with respect to Professional Fee Claims, shall be 45 days after
the Effective Date.

3.    “Affiliate” shall have the meaning set forth in section 101(2) of the
Bankruptcy Code.

4.    “Allowed” means with respect to any Claim against a Debtor, except as
otherwise provided herein: (a) a Claim that is evidenced by a Proof of Claim or
request for payment of an Administrative Claim Filed by the Claims Bar Date,
Administrative Claims Bar Date, Governmental Bar Date, or deadline for Filing
Proofs of Claim based on the Debtors’ rejection of the Executory Contracts or
Unexpired Leases, as applicable (or for which Claim under the Plan, under the
Bankruptcy Code, or pursuant to a Final Order a Proof of Claim is not or shall
not be required to be Filed); (b) a Claim that is listed in the Schedules as not
contingent, not unliquidated, and not disputed, and for which no Proof of Claim,
as applicable, has been timely Filed; or (c) a



--------------------------------------------------------------------------------

Claim Allowed pursuant to the Plan or a Final Order of the Court; provided that
with respect to a Claim described in clauses (a) and (b) above, such Claim shall
be considered Allowed only if and to the extent that with respect to such Claim
no objection to the allowance thereof has been interposed and the applicable
period of time fixed by the Plan to File an objection has passed, or such an
objection is so interposed and the Claim, as applicable, shall have been Allowed
by a Final Order. Any Claim that has been or is hereafter listed in the
Schedules as contingent, unliquidated, or disputed, and for which no Proof of
Claim is or has been timely Filed, is not considered Allowed and shall be
expunged without further action by the Debtors and without further notice to any
party or action, approval, or order of the Court. Notwithstanding anything to
the contrary herein, no Claim of any Entity subject to section 502(d) of the
Bankruptcy Code shall be deemed Allowed unless and until such Entity pays in
full the amount that it owes such Debtor or Reorganized Debtor, as applicable.
For the avoidance of doubt, a Proof of Claim or request for payment of an
Administrative Claim Filed after the Claims Bar Date, Administrative Claims Bar
Date, Governmental Bar Date, or deadline for Filing Proofs of Claim based on the
Debtors’ rejection of the Executory Contracts or Unexpired Leases, as
applicable, shall not be Allowed for any purposes whatsoever absent entry of a
Final Order allowing such late-filed Claim. “Allow” and “Allowing” shall have
correlative meanings.

5.    “Avoidance Actions” means any and all actual or potential Claims and
Causes of Action to avoid a transfer of property or an obligation incurred by
the Debtors arising under chapter 5 of the Bankruptcy Code, including sections
544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar or
related state or federal statutes and common law, including fraudulent transfer
laws.

6.    “Bankruptcy Code” means title 11 of the United States Code, as amended and
in effect during the pendency of the Chapter 11 Cases.

7.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the
Judicial Code and the general, local, and chambers rules of the Court other than
the Local Rules.

8.    “Bar Date Order” means the order entered by the Court setting the Claims
Bar Date and the Governmental Bar Date [Docket No. 272].

9.    “Business Day” means any day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

10.    “Cash” means the legal tender of the United States of America or the
equivalent thereof.

11.    “Cash Collateral” shall have the meaning set forth in section 363(a) of
the Bankruptcy Code.

12.    “Cash Collateral Order” means the Final Order entered by the Court
authorizing the Debtors to, on a final basis, use Cash Collateral.

13.    “Causes of Action” means any action, claim, cause of action, controversy,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account,

 

2



--------------------------------------------------------------------------------

defense, offset, power, privilege, license, and franchise of any kind or
character whatsoever, whether known, unknown, contingent or non-contingent,
matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
disputed or undisputed, secured or unsecured, assertable directly or
derivatively, whether arising before, on, or after the Petition Date, in
contract or in tort, in law, or in equity or pursuant to any other theory of
law. For the avoidance of doubt, a “Cause of Action” includes: (a) any right of
setoff, counterclaim, or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity; (b) the right to object to Claims
or Interests; (c) any Claim pursuant to section 362 or chapter 5 of the
Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress, and
usury; and any other defenses set forth in section 558 of the Bankruptcy Code;
and (e) any state or foreign law fraudulent transfer or similar claim.

14.    “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the case pending for that Debtor under chapter 11 of the Bankruptcy Code
in the Court and (b) when used with reference to all of the Debtors, the
procedurally consolidated and jointly administered chapter 11 cases pending for
the Debtors in the Court.

15.    “Charging Lien” means any Lien or other right to payment arising prior to
the Effective Date pursuant to which the Indenture Trustee is entitled, under
the terms of its Indenture or any related or ancillary document, instrument,
agreement or principle of law, to receive payment of its fees, costs and
expenses prior to payment of any distributions under the Plan owing to the
Holders of the Notes issued under such Indenture, which Lien or other priority
in payment shall be deemed a separate right and Claim of the Indenture Trustee
arising under the Plan.

16.    “Claim” shall have the meaning set forth in section 101(5) of the
Bankruptcy Code.

17.    “Claims Bar Date” means January 15, 2019, established pursuant to the Bar
Date Order, that Claims other than Administrative Claims and Claims held by
Governmental Units, must be Filed.

18.    “Claims Objection Deadline” means the deadline for objecting to a Claim
against a Debtor, which shall be on the date that is the later of (a) 180 days
after the Effective Date and (b) such other period of limitation as may be fixed
by the Debtors or the Reorganized Debtors, as applicable, or by an order of the
Court for objecting to such Claims.

19.    “Claims Register” means the official register of Claims against and
Interests in the Debtors maintained by the Notice and Claims Agent.

20.    “Class” means a category of Claims against or Interests in the Debtors as
set forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy
Code.

21.    “Collateral Trust Agreement” means the Collateral Trust Agreement, dated
as of February 17, 2016, by and among PetroQuest, PQE, TDC, and the Indenture
Trustee, as amended, modified, or supplemented from time to time.

22.    “Combined Consenting Second Lien Noteholders” means the Consenting Second
Lien Noteholders and the Consenting Second Lien PIK Noteholders.

 

3



--------------------------------------------------------------------------------

23.    “Combined Prepetition Second Lien Noteholders” means the Prepetition
Second Lien Noteholders and the Prepetition Second Lien PIK Noteholders.

24.    “Commitment Parties” means the MacKay Funds and the Corre Funds.

25.    “Confirmation” means the entry of the Confirmation Order on the docket of
the Chapter 11 Cases.

26.    “Confirmation Date” means the date upon which the Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

27.    “Confirmation Hearing” means the hearing or hearings held by the Court to
consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code.

28.    “Confirmation Order” means the order of the Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

29.    “Consenting Creditors” means the Consenting Term Loan Lenders and the
Combined Consenting Second Lien Noteholders.

30.     “Consenting Creditors Fee Escrow Account” means an interest-bearing
account in an amount equal to the Consenting Creditors Fee Reserve Amount and
funded by the Debtors on the Effective Date, pursuant to Article IV.P.

31.    “Consenting Creditors Fee Reserve Amount” means the total amount of
Consenting Creditors Fees reasonably estimated in accordance with Article IV.P.

32.    “Consenting Creditors Fees” means, to the extent not already authorized
pursuant to the Cash Collateral Order or other order of the Court, and except
with respect to the Debtors and the Creditors’ Committee, the reasonable and
documented fees and expenses incurred on or after the Petition Date of the
Consenting Creditors Professionals.

33.    “Consenting Creditors Professionals” means (i) Akin Gump Strauss Hauer &
Feld LLP, as counsel to the Consenting Creditors, (ii) Houlihan Lokey, Inc., as
financial advisor to the Consenting Creditors, and (iii) Reed Smith LLP, as
counsel to the Indenture Trustee.

34.    “Consenting Second Lien Noteholders” means the Prepetition Second Lien
Noteholders that are party to the Restructuring Support Agreement.

35.    “Consenting Second Lien PIK Noteholders” means the Prepetition Second
Lien PIK Noteholders that are party to the Restructuring Support Agreement.

36.    “Consenting Term Loan Lenders” means the Prepetition Term Loan Lenders
that are party to the Restructuring Support Agreement.

37.    “Consummation” means the occurrence of the Effective Date.

 

4



--------------------------------------------------------------------------------

38.    “Convenience Claim” means an Allowed General Unsecured Claim with a face
amount equal to or less than $7,500.

39.    “Convenience Class Distribution” means, with respect to each Convenience
Claim, an amount equal to 50.0% of such Convenience Claim.

40.    “Corre Funds” means Corre Opportunities Qualified Master Fund, LP, Corre
Opportunities II Master Fund, LP, Corre Horizon Interim Fund LLC, any funds
related to the foregoing that are signatories to the Restructuring Support
Agreement, and any of such funds’ successors or assigns.

41.    “Court” means the United States Bankruptcy Court for the Southern
District of Texas having jurisdiction over the Chapter 11 Cases, and, to the
extent of the withdrawal of any reference under 28 U.S.C. § 157 and/or the
General Order of the District Court pursuant to 28 U.S.C. § 151, the United
States District Court for the Southern District of Texas.

42.    “Creditors’ Committee” means the official committee of unsecured
creditors appointed in the Chapter 11 Cases pursuant to section 1102(a) of the
Bankruptcy Code on November 20, 2018 [Docket No. 141].

43.    “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under
an Executory Contract or Unexpired Lease at the time such contract or lease is
assumed by the Debtor pursuant to section 365 of the Bankruptcy Code.

44.    “Cure Notice” means a notice of a proposed amount to be paid on account
of a Cure Claim in connection with an Executory Contract or Unexpired Lease to
be assumed or assumed and assigned under the Plan pursuant to section 365 of the
Bankruptcy Code, which notice shall include (a) procedures for objecting to
proposed assumptions or assumptions and assignments of Executory Contracts and
Unexpired Leases, (b) Cure Claims to be paid in connection therewith, and
(c) procedures for resolution by the Court of any related disputes.

45.    “D&O Liability Insurance Policies” means all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy”) of any of the Debtors with respect to directors, managers, officers,
and employees of the Debtors.

46.    “Debt Documents” means, as the context may require, the “Loan Documents”
as defined in the Prepetition Term Loan Agreement, and the “Note Documents” as
defined in each of the Prepetition Second Lien Indenture and the Prepetition
Second Lien PIK Indenture.

47.    “Debtors” means, collectively, the following: PetroQuest, PQE, TDC, POG,
PQ Holdings, Pittrans, and Sea Harvester.

48.    “Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions and shall include, without limitation:
(a) the Restructuring Support Agreement and all exhibits thereto; (b) the Plan
(including the Plan Supplement and all exhibits thereto, including, without
limitation, the New Organizational Documents and the Registration Rights
Agreement) and the Confirmation Order; (c) the Disclosure Statement; (d) the
motion to approve the Disclosure Statement, the order approving the

 

5



--------------------------------------------------------------------------------

Disclosure Statement, and the solicitation materials with respect to the Plan;
(e) the motion seeking assumption of the Debtors’ obligation under the
Restructuring Support Agreement to pay the fees, costs, and documented out of
pocket expenses of the Consenting Creditors Professionals; (f) the New Second
Lien PIK Notes Documents; (g) the Exit Facility and the Exit Facility Documents;
(h) the motion seeking authority for the Debtors to use the cash collateral of
the Prepetition Term Loan Lenders and the Combined Prepetition Second Lien
Noteholders and any interim and final orders related thereto; (i) the first day
motions, second day motions, and orders of the Court approving any first day
motions or second day motions; (j) a 3-year business plan for the Debtors; and
(k) any other documents, instruments, schedules or exhibits described in,
related to, contemplated in, or necessary to implement, each of the foregoing.
Any document that is included within this definition of “Definitive
Documentation,” including any amendment, supplement, or modification thereof,
shall be in form and substance acceptable to the Debtors and the Requisite
Creditors.

49.    “Disallowed” means, with respect to any Claim, or any portion thereof,
that such Claim, or any portion thereof, is not Allowed.

50.    “Disbursing Agent” means, on the Effective Date, the Reorganized Debtors,
their agent, or any Entity or Entities designated by the Reorganized Debtors,
including the Indenture Trustee in accordance with Art. VI.B.1.d, to make or
facilitate distributions that are to be made pursuant to the Plan, except for
distributions to Holders of General Unsecured Claims.

51.    “Disclosure Statement” means the Third Amended Disclosure Statement for
the Debtors’ First Amended Chapter 11 Plan of Reorganization, dated as of
January 3, 2019, as may be amended, supplemented, or modified from time to time,
including all exhibits and schedules thereto and references therein that relate
to the Plan, that is prepared and distributed in accordance with the Bankruptcy
Code, the Bankruptcy Rules, and any other applicable law.

52.    “Disputed Claim” means a Claim that is not yet Allowed.

53.    “Disputed Claims Reserve” means a reserve of Cash that may be funded on
or after the Effective Date pursuant to Article VII.E hereof.

54.    “Distribution Record Date” means, other than with respect to the Second
Lien Notes Claims, the date for determining which Holders of Allowed Claims are
eligible to receive distributions pursuant to the Plan, which shall be the date
that the Confirmation Order is entered by the Court, or such other date
specified in the Confirmation Order. For the avoidance of doubt, distributions
to the Second Lien Notes Claims shall be made pursuant to the surrender of the
underlying notes, on or as soon as practicable after the Effective Date;
provided, however, that no Distribution Record Date shall apply to publicly held
securities if distribution of such securities will be effectuated through DTC
and shall be made through the facilities of the DTC in accordance with the
customary practices of DTC for a mandatory distribution.

55.    “DTC” means The Depository Trust Company.

56.    “Effective Date” means the date that is a Business Day selected by the
Debtors and the Requisite Creditors, on which: (a) no stay of the Confirmation
Order is in effect; (b) all conditions precedent specified in Article IX.B have
been satisfied or waived (in accordance with Article IX.C); and (c) the Plan is
declared effective.

 

6



--------------------------------------------------------------------------------

57.    “Entity” shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.

58.    “Estate” means, as to each Debtor, the estate created for the Debtor in
its Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

59.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

60.    “Exculpated Party” means (a) the Debtors, (b) the Reorganized Debtors,
(c) the Creditors’ Committee, and (d) with respect to the foregoing (a) through
(c), as applicable, each of their respective members, current and former
Affiliates, and their current and former Affiliates’ current and former
directors, managers, officers, managed accounts and funds, predecessors,
successors, and assigns, subsidiaries, and each of their respective current and
former officers, directors, managers, principals, members, employees,
subcontractors, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in
their capacity as such.

61.    “Executory Contract” means a contract to which one or more of the Debtors
is a party that is subject to assumption or rejection under section 365 or 1123
of the Bankruptcy Code.

62.    “Exit Facility” means a new credit facility or credit facilities among
PetroQuest, PQE, the lenders party thereto, and the Exit Facility Agent, on the
terms and conditions set forth in the Exit Facility Documents, which terms and
conditions shall be consistent with Exhibit B of the Restructuring Support
Agreement and otherwise acceptable to the Debtors and the Requisite Creditors.

63.    “Exit Facility Agent” means the administrative agent and collateral agent
under the Exit Facility, or any successor thereto, solely in its capacity as
such.

64.    “Exit Facility Commitment Letter” means the commitment letter entered
into by the Commitment Parties in connection with the Exit Facility pursuant to
which the Commitment Parties agree to backstop the Exit Facility as described in
Article IV.B.3 herein, which terms and conditions shall be acceptable to the
Debtors and the Requisite Creditors.

65.    “Exit Facility Documents” means the Exit Facility, the Exit Facility
Commitment Letter, and any other guarantee, security, and relevant documentation
with respect to the Exit Facility, each in form and substance acceptable to the
Debtors and the Requisite Creditors.

66.    “Federal Judgment Rate” means the federal judgment rate in effect as of
the Petition Date, compounded annually.

67.    “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter
11 Cases with the Court or, with respect to the filing of a Proof of Claim or
proof of Interest, the Notice and Claims Agent or the Court through the PACER or
CM/ECF website.

 

7



--------------------------------------------------------------------------------

68.    “Final Order” means (i) an order or judgment of the Court, as entered on
the docket in any Chapter 11 Case (or any related adversary proceeding or
contested matter) or the docket of any other court of competent jurisdiction, or
(ii) an order or judgment of any other court having jurisdiction over any appeal
from (or petition seeking certiorari or other review of) any order or judgment
entered by the Court (or any other court of competent jurisdiction, including in
an appeal taken) in the Chapter 11 Cases (or in any related adversary proceeding
or contested matter), in each case that has not been reversed, stayed, modified,
or amended, and as to which the time to appeal, or seek certiorari or move for a
new trial, reargument, or rehearing has expired according to applicable law and
no appeal or petition for certiorari or other proceedings for a new trial,
reargument, or rehearing has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be timely
Filed has been withdrawn or resolved by the highest court to which the order or
judgment was appealed or from which certiorari was sought or the new trial,
reargument, or rehearing shall have been denied, resulted in no modification of
such order, or has otherwise been dismissed with prejudice; provided, however,
that the possibility a motion under Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Bankruptcy Rules or the Local Rules,
may be Filed relating to such order shall not prevent such order from being a
Final Order.

69.    “First Lien Claims” means, collectively, Claims against the Debtors
arising under the Prepetition Term Loan Agreement.

70.    “General Unsecured Claim” means any Unsecured Claim against any Debtor
(including, for the avoidance of doubt, any Claim arising from the rejection of
an Executory Contract or Unexpired Lease and the Second Lien Deficiency Claims)
that is not otherwise paid in full or otherwise satisfied during the Chapter 11
Cases pursuant to an order of the Court, other than a Priority Tax Claim, an
Other Priority Claim, a Section 510(b) Claim, or an Intercompany Claim.

71.    “General Unsecured Claims Distribution” means $1,200,000 in Cash, less
(a) the Convenience Class Distribution and (b) the reasonable out of pocket
expenses of the GUC Administrator, including, without limitation, the fees and
expenses of the GUC Administrator’s counsel.

72.    “Governmental Unit” shall have the meaning set forth in section 101(27)
of the Bankruptcy Code.

73.    “Governmental Bar Date” means May 5, 2019, the date established pursuant
to the Bar Date Order by which Proofs of Claim of Governmental Units must be
Filed.

74.    “GUC Administrator” means the Entity designated by the Creditors’
Committee, in consultation with the Debtors and the Requisite Creditors, and
identified at or prior to the Confirmation Hearing, to, among other things,
(a) object to General Unsecured Claims, (b) administer the General Unsecured
Claims allowance process, and (c) authorize distributions to Holders of General
Unsecured Claims from the General Unsecured Claims Distribution, in each case,
as set forth in the Plan and the GUC Administrator Agreement.

 

8



--------------------------------------------------------------------------------

75.    “GUC Administrator Agreement” means the agreement governing the GUC
Administrator’s duties and responsibilities Filed as part of the Plan
Supplement.

76.    “Holder” means any Person or Entity holding a Claim or an Interest.

77.    “Hoog/Lee Litigation Claims” means the litigation claims arising from
Kevin Hoog v. PetroQuest Energy, LLC et al., Case No. 16-cv-00463, pending in
the United States District Court for the Eastern District of Oklahoma and Philip
Lee v. PetroQuest Energy, LLC et al., Case No. 16-cv-00516, pending in the
United States District Court for the Eastern District of Oklahoma.

78.    “Impaired” means, with respect to a Class of Claims or Interests, a
Class of Claims or Interests that is not Unimpaired.

79.    “Indenture Trustee” means Wilmington Trust, National Association as the
Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee.

80.    “Indentures” means the Prepetition Second Lien Indenture and the
Prepetition Second Lien PIK Indenture.

81.     “Insider” has the meaning set forth in section 101(31) of the Bankruptcy
Code.

82.    “Intercompany Claim” means any Claim held by one Debtor against another
Debtor.

83.    “Intercompany Interest” means an Interest in one Debtor held by another
Debtor.

84.    “Interests” means the common stock, preferred stock, limited liability
company interests, and any other equity, ownership, or profits interests of any
Debtor, including, without limitation, the PetroQuest Preferred Stock and the
PetroQuest Common Stock, and options, warrants, rights, or other securities or
agreements to acquire the common stock, preferred stock, limited liability
company interests, or other equity, ownership, or profits interests of any
Debtor (whether or not arising under or in connection with any employment
agreement), including any Claim against the Debtors that is subject to
subordination pursuant to section 510(b) of the Bankruptcy Code arising from or
related to any of the foregoing.

85.    “Interim Compensation Order” means the order entered by the Court
establishing procedures for compensation of Professionals.

86.    “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§
1–4001.

87.    “Lien” shall have the meaning set forth in section 101(37) of the
Bankruptcy Code.

88.    “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure
of the United States Bankruptcy Court for the Southern District of Texas.

89.    “MacKay Funds” means any funds or accounts to which MacKay Shields LLC
has sole investment or voting discretion that are or become signatories to the
Restructuring Support Agreement and any of the foregoing funds’ or accounts’
successors or assigns.

 

9



--------------------------------------------------------------------------------

90.    “Management Equity Pool” means the New Equity (on a fully diluted basis
as of the Effective Date) reserved under the Management Incentive Plan after the
New Equity is issued pursuant to the Put Option Premium and to Holders of Second
Lien Notes Claims, 9% of which will be allocated by the New Parent Board to the
management of the Reorganized Debtors no later than the Effective Date on the
terms and conditions set forth in the MIP Term Sheet, and 200,000 shares of
which will be granted following the Effective Date to such persons, at such
times and subject to such terms and conditions as are determined by the New
Parent Board. For the avoidance of doubt, the total New Equity reserved under
the Management Incentive Plan will be calculated after the New Equity is issued
pursuant to the Put Option Premium and will dilute both the New Equity issued
pursuant to the Put Option Premium and the New Equity issued to Holders of
Second Lien Notes Claims.

91.    “Management Incentive Plan” means that certain post-Effective Date
management incentive plan, pursuant to which the Management Equity Pool shall be
reserved and allocated as part of the compensation provided to the Reorganized
Debtors’ management on the terms and conditions set forth in the MIP Term Sheet.

92.    “MIP Term Sheet” means the term sheet attached as Exhibit D to the
Restructuring Support Agreement detailing the terms of the Management Incentive
Plan.

93.    “New Boards” means the initial board of directors, members, or managers,
as applicable, of each Reorganized Debtor, including the New Parent Board, as
designated in accordance with Article IV.I.

94.    “New Equity” means the common stock, par value $0.01 per share, of New
Parent to be issued pursuant to the Plan on the Effective Date.

95.    “New Organizational Documents” means the form of the certificates or
articles of incorporation, bylaws, limited liability company agreement, or such
other applicable formation, constitutional, or organizational documents of each
of the Reorganized Debtors, which forms are included in the Plan Supplement and
shall be consistent in all respects with the Registration Rights Agreement and
the Governance Term Sheet attached as Exhibit F to the Restructuring Support
Agreement.

96.    “New Parent” means PetroQuest or any successor thereto, by merger,
consolidation, or otherwise, on or after the Effective Date.

97.    “New Parent Board” means the initial board of directors of New Parent, as
determined pursuant to Article IV.I.

98.    “New Second Lien PIK Indenture” means that certain Indenture dated as of
the Effective Date (as amended or supplemented from time to time) among
PetroQuest, as borrower, PQE and TDC as guarantors, and the New Second Lien PIK
Trustee.

99.    “New Second Lien PIK Notes” means the 10% Second Lien Senior Secured PIK
Notes due 2024 issued pursuant to the New Second Lien PIK Indenture, which New
Second Lien PIK Notes shall be consistent with Exhibit C of the Restructuring
Support Agreement and otherwise acceptable to the Debtors and the Requisite
Creditors.

 

10



--------------------------------------------------------------------------------

100.    “New Second Lien PIK Notes Documents” means the New Second Lien PIK
Indenture and any other guarantee, security, and relevant documentation with
respect to the New Second Lien PIK Notes, each in form and substance acceptable
to the Requisite Creditors.

101.    “New Second Lien PIK Trustee” means Wilmington Trust, National
Association as the Trustee and Collateral Trustee under the New Second Lien PIK
Indenture.

102.    “Notes” means the Prepetition Second Lien Notes and the Prepetition
Second Lien PIK Notes.

103.    “Notice and Claims Agent” means Epiq Corporate Restructuring, LLC, the
notice, claims, and solicitation agent retained by the Debtors in the Chapter 11
Cases.

104.    “Other Priority Claim” means any Claim against a Debtor other than an
Administrative Claim or a Secured Tax Claim entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code, to the extent such claim
has not already been paid during the Chapter 11 Cases.

105.    “Other Secured Claim” means any Secured Claim other than the following:
(a) First Lien Claims; (b) Second Lien Notes Claims; or (c) Secured Tax Claims.
For the avoidance of doubt, “Other Secured Claims” includes any Claim against a
Debtor, arising under, derived from, or based upon any letter of credit issued
for the account of one or more Debtors, the reimbursement obligation for which
is either secured by a Lien or is subject to a valid right of setoff pursuant to
section 553 of the Bankruptcy Code.

106.    “Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.

107.    “Petition Date” means November 6, 2018, the date on which each Debtor
Filed its voluntary petition for relief commencing the Chapter 11 Cases.

108.    “PetroQuest” means PetroQuest Energy, Inc., a Delaware corporation.

109.    “PetroQuest Common Stock” means PetroQuest’s authorized and issued
common stock, par value $.001 per share, outstanding as of the Petition Date.

110.    “PetroQuest Interests” means, collectively, any Interests in PetroQuest,
including the PetroQuest Common Stock and PetroQuest Preferred Stock.

111.    “POG” means PetroQuest Oil & Gas, L.L.C., a Louisiana limited liability
company.

112.    “PetroQuest Preferred Stock” means PetroQuest’s authorized and issued
shares of 6.875% Series B Cumulative Convertible Perpetual Preferred Stock
outstanding as of the Petition Date.

113.    “Pittrans” means Pittrans Inc., an Oklahoma corporation.

 

11



--------------------------------------------------------------------------------

114.    “Plan” means this chapter 11 plan, as it may be altered, amended,
modified, or supplemented from time to time in accordance with the Restructuring
Support Agreement and the terms hereof, including the Plan Supplement and all
exhibits, supplements, appendices, and schedules to the Plan.

115.    “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, each of which shall be in form
and substance acceptable to the Requisite Creditors (as amended, supplemented,
or modified from time to time in accordance with the terms hereof, the
Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support Agreement),
Filed by the Debtors on January 11, 2019, and additional documents or amendments
to previously Filed documents, Filed before the Confirmation Date as amendments
to the Plan Supplement (which, for the avoidance of doubt, shall also be in form
and substance acceptable to the Requisite Creditors), including the following,
as applicable: (a) the New Organizational Documents; (b) the New Second Lien PIK
Notes Documents; (c) the terms of the Exit Facility and the Exit Facility
Documents; (d) the Schedule of Rejected Executory Contracts and Unexpired
Leases; (e) the Schedule of Assumed Executory Contracts and Unexpired Leases;
(f) a list of retained Causes of Action; (g) the Management Incentive Plan;
(h) the identity of the members of the New Boards and the senior management team
to be retained by the Reorganized Debtors as of the Effective Date (to the
extent known); (i) the Registration Rights Agreement; and (j) any and all other
documentation necessary to effectuate the Restructuring Transactions or that is
contemplated by the Plan. The Debtors shall have the right to amend the
documents contained in, and exhibits to, the Plan Supplement through the
Effective Date subject in all respects to the consent rights set forth herein
and in the Restructuring Support Agreement.

116.    “PQE” means PetroQuest Energy, L.L.C., a Louisiana limited liability
company.

117.    “PQ Holdings” means PQ Holdings LLC, a Louisiana limited liability
company.

118.    “Prepetition Agreements” means (i) the Prepetition Term Loan Agreement,
(ii) the Prepetition Second Lien Indenture, and (iii) the Prepetition Second
Lien PIK Indenture.

119.    “Prepetition Intercreditor Agreement” means the Intercreditor Agreement,
dated as of February 17, 2016, by and among the PetroQuest, PQE, TDC, JPMorgan
Chase Bank, N.A., and the Indenture Trustee, as amended, modified, or
supplemented from time to time.

120.    “Prepetition Second Lien Indenture” means that certain Indenture dated
as of February 17, 2016 (as amended or supplemented from time to time, including
by the First Supplemental Indenture dated as of September 13, 2016), among
PetroQuest, as borrower, PQE and TDC as guarantors, and the Prepetition Second
Lien Trustee.

121.    “Prepetition Second Lien Noteholders” means the Holders of the
Prepetition Second Lien Notes.

122.    “Prepetition Second Lien Notes” means the 10% Second Lien Secured Senior
Notes due 2021 issued pursuant to the Prepetition Second Lien Indenture.

123.    “Prepetition Second Lien Notes Claims” means Claims against the Debtors
arising under the Prepetition Second Lien Indenture and the Prepetition Second
Lien Notes, which for the avoidance of doubt shall include both the Prepetition
Second Lien Notes Secured Claims and the Second Lien Notes Deficiency Claims.

 

12



--------------------------------------------------------------------------------

124.    “Prepetition Second Lien Notes Secured Claims” means the Prepetition
Second Lien Notes Claims, to the extent such claims are Secured.

125.    “Prepetition Second Lien PIK Indenture” means that certain Indenture
dated as of September 27, 2016 (as amended or supplemented from time to time),
among PetroQuest, as borrower, PQE and TDC as guarantors, and the Prepetition
Second Lien PIK Trustee.

126.    “Prepetition Second Lien PIK Noteholders” means the Holders of the
Prepetition Second Lien PIK Notes.

127.    “Prepetition Second Lien PIK Notes” means the 10% Second Lien Senior
Secured PIK Notes due 2021 issued pursuant to the Prepetition Second Lien PIK
Indenture.

128.    “Prepetition Second Lien PIK Notes Claims” means Claims against the
Debtors arising under the Prepetition Second Lien PIK Indenture and the
Prepetition Second Lien PIK Notes, which for the avoidance of doubt shall
include both the Prepetition Second Lien PIK Notes Secured Claims and the Second
Lien PIK Notes Deficiency Claims.

129.    “Prepetition Second Lien PIK Notes Secured Claims” means the Prepetition
Second Lien PIK Notes Claims, to the extent such claims are Secured.

130.    “Prepetition Second Lien PIK Trustee” means Wilmington Trust, National
Association, as the Trustee and Collateral Trustee under the Prepetition Second
Lien PIK Indenture.

131.    “Prepetition Second Lien Trustee” means Wilmington Trust, National
Association, as the Trustee and Collateral Trustee under the Prepetition Second
Lien Indenture.

132.    “Prepetition Term Loan Agent” means Wells Fargo Bank, N.A., as
administrative agent under the Prepetition Term Loan Agreement.

133.    “Prepetition Term Loan Agreement” means that certain Multidraw Term Loan
Agreement, dated as of August 31, 2018 (as amended from time to time), among
PetroQuest, PQE, TDC, the Prepetition Term Loan Agent, and the Prepetition Term
Loan Lenders.

134.    “Prepetition Term Loan Lenders” means the lenders under the Prepetition
Term Loan Agreement.

135.    “Priority Tax Claim” means any Claim of a Governmental Unit against a
Debtor of the kind specified in section 507(a)(8) of the Bankruptcy Code.

136.    “Pro Rata” means, unless indicated otherwise, the proportion that an
Allowed Claim in a particular Class bears to the aggregate amount of Allowed
Claims in that respective Class, or the proportion that Allowed Claims in a
particular Class bear to the aggregate amount of Allowed Claims in a particular
Class and other Classes entitled to share in the same recovery as such Allowed
Claim under the Plan.

 

13



--------------------------------------------------------------------------------

137.    “Professional” means an Entity employed pursuant to a Court order in
accordance with sections 327 or 1103 of the Bankruptcy Code and to be
compensated for services rendered before or on the Effective Date pursuant to
sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.

138.    “Professional Fee Claims” means all Administrative Claims for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Effective Date to the extent such fees
and expenses have not been paid pursuant to the Interim Compensation Order or
any other order of the Court. To the extent the Court denies or reduces by a
Final Order any amount of a Professional’s requested fees and expenses, then the
amount by which such fees or expenses are reduced or denied shall reduce the
applicable Allowed Professional Fee Claim.

139.    “Professional Fee Escrow Account” means an interest-bearing account in
an amount equal to the Professional Fee Reserve Amount and funded by the Debtors
on the Effective Date, pursuant to Article II.B.2.

140.    “Professional Fee Reserve Amount” means the total amount of Professional
Fee Claims estimated in accordance with Article II.B.3.

141.    “Proof of Claim” means a proof of Claim Filed against any of the Debtors
in the Chapter 11 Cases.

142.    “Put Option Premium” means the premium payable to the Commitment Parties
in consideration of their commitments under the Exit Facility Commitment Letter
in the form of New Equity equal to 3% of the principal amount of the Exit
Facility, which New Equity shall be valued in accordance with the Plan. For the
avoidance of doubt, the Put Option Premium will not dilute the Management Equity
Pool granted pursuant to the Management Incentive Plan.

143.    “Registration Rights Agreement” means the registration rights agreement
by and among New Parent and the Consenting Creditors signatory thereto, dated as
of the Effective Date, which shall be in form and substance acceptable to the
Debtors and the Requisite Creditors.

144.    “Reinstated” or “Reinstatement” means, with respect to Claims and
Interests, the treatment provided for in section 1124 of the Bankruptcy Code.

145.    “Released Party” means each of the following solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Creditors’ Committee and its past
and current members in their capacities as such; and (f) with respect to each of
the foregoing parties under (a) through (e), such Entity and its current and
former direct and indirect Affiliates, and such Entity’s current and former
direct and indirect Affiliates’ current and former directors, managers,
officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former equityholders,
officers, directors, managers, principals, members, employees, subcontractors,
advisors, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in
their capacity as such.

 

14



--------------------------------------------------------------------------------

146.    “Releasing Party” means each of the following solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Creditors’ Committee and its past
and current members in their capacities as such; (f) all Holders of Claims and
Interests that are deemed to accept the Plan; (g) all Holders of Claims who vote
to accept the Plan; (h) all Holders of Claims who abstain from voting on the
Plan and who do not opt out of the releases provided by the Plan; (i) all
Holders of Claims who vote to reject the Plan and who do not opt out of the
releases provided by the Plan; and (j) with respect to each of the foregoing
parties under (a) through (i), such Entity and its current and former direct and
indirect Affiliates, and such Entities’ and their current and former Affiliates’
current and former directors, managers, officers, managed accounts and funds,
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former officers, directors, managers, principals,
members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
each solely in their capacity as such. For the avoidance of doubt, the term
“Releasing Party” does not include Holders of Claims or Interests who are not
entitled to vote on the Plan.

147.    “Reorganized Debtors” means PetroQuest, PQE, POG, and PQ Holdings, or
any successors thereto, by merger, consolidation, or otherwise (including New
Parent), in each case in accordance with the Plan and the Restructuring
Transactions, on or after the Effective Date.

148.    “Requisite Creditors” means each of (i) the Requisite Term Loan Lenders,
(ii) the Requisite Second Lien Noteholders, and (iii) the Requisite Second Lien
PIK Noteholders.

149.    “Requisite Second Lien Noteholders” means, as of the date of
determination, the MacKay Funds and the Corre Funds; provided, however, that to
the extent either the MacKay Funds or the Corre Funds Transfer some or all of
their Prepetition Second Lien Notes after the Support Effective Date and such
Transfer results in the MacKay Funds and the Corre Funds holding or Beneficially
Owning Prepetition Second Lien Notes that together equal less than 50% of the
Prepetition Second Lien Notes held by the Consenting Second Lien Noteholders,
“Requisite Second Lien Noteholders” shall mean Consenting Second Lien
Noteholders holding or Beneficially Owning at least a majority of the
outstanding Prepetition Second Lien Notes held by the Consenting Second Lien
Noteholders as of such date; provided, further, that in all cases, “Requisite
Second Lien Noteholders” shall include the MacKay Funds or the Corre Funds (not
including any successors or assigns that have purchased Prepetition Second Lien
Notes after the Support Effective Date), as applicable, to the extent that such
party has not Transferred its Prepetition Second Lien Notes after the Support
Effective Date as described in the foregoing provision.

150.    “Requisite Second Lien PIK Noteholders” means, as of the date of
determination, the MacKay Funds and the Corre Funds; provided, however, that to
the extent either the MacKay Funds or the Corre Funds Transfer some or all of
their Prepetition Second Lien PIK Notes after the Support Effective Date and
such Transfer results in the MacKay Funds and the Corre Funds holding or
Beneficially Owning Prepetition Second Lien PIK Notes that together equal less
than

 

15



--------------------------------------------------------------------------------

50% of the Prepetition Second Lien PIK Notes held by the Consenting Second Lien
PIK Noteholders, “Requisite Second Lien PIK Noteholders” shall mean Consenting
Second Lien PIK Noteholders holding or Beneficially Owning at least a majority
of the outstanding Prepetition Second Lien PIK Notes held by the Consenting
Second Lien PIK Noteholders as of such date; provided, further, that in all
cases, “Requisite Second Lien PIK Noteholders” shall include the MacKay Funds or
the Corre Funds (not including any successors or assigns that have purchased
Prepetition Second Lien PIK Notes after the Support Effective Date), as
applicable, to the extent that such party has not Transferred its Prepetition
Second Lien PIK Notes after the Support Effective Date as described in the
foregoing provision.

151.    “Requisite Term Loan Lenders” means, as of the date of determination,
the MacKay Funds and the Corre Funds; provided, however, that to the extent
either the MacKay Funds or the Corre Funds Transfer some or all of their
Prepetition Term Loans after the Support Effective Date and such Transfer
results in the MacKay Funds and the Corre Funds holding Prepetition Term Loans
in amounts that together equal less than 50% of the Prepetition Term Loans held
by the Consenting Term Loan Lenders, “Requisite Term Loan Lenders” shall mean
Consenting Term Loan Lenders holding at least a majority of the outstanding
Prepetition Term Loans held by the Consenting Term Loan Lenders as of such date;
provided, further, that in all cases, “Requisite Term Loan Lenders” shall
include the MacKay Funds or the Corre Funds (not including any successors or
assigns that have purchased Prepetition Term Loans after the Support Effective
Date), as applicable, to the extent that such party has not Transferred its
Prepetition Term Loans after the Support Effective Date as described in the
foregoing provision.

152.    “Restructuring Support Agreement” means that certain Restructuring
Support Agreement, dated November 6, 2018 and as amended on December 18, 2018,
by and among the Debtors and the Consenting Creditors, as amended, modified, or
supplemented from time to time.

153.     “Restructuring Transactions” means all actions that may be necessary or
appropriate to effectuate the transactions described in, approved by,
contemplated by, or necessary to effectuate, the Restructuring Support Agreement
and the Plan.

154.    “Royalty and Working Interests” means the working interests granting the
right to exploit oil and gas, and certain other royalty or mineral interests
including but not limited to, landowner’s royalty interests, overriding royalty
interests, net profit interests, non-participating royalty interests, production
payments, and all rights to payment or production arising from such interests.

155.    “Schedule of Assumed Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be assumed by the
Debtors and assigned to the Reorganized Debtors pursuant to the Plan with the
consent of the Requisite Creditors, as set forth in the Plan Supplement, as may
be amended from time to time prior to the Effective Date.

156.    “Schedule of Rejected Executory Contracts and Unexpired Leases” means
the schedule of Executory Contracts and Unexpired Leases to be rejected by the
Debtors pursuant to the Plan with the consent of the Requisite Creditors, as set
forth in the Plan Supplement, as may be amended from time to time prior to the
Effective Date.

 

16



--------------------------------------------------------------------------------

157.    “Schedules” means, collectively, the schedules of assets and
liabilities, schedules of Executory Contracts and Unexpired Leases, and
statements of financial affairs Filed by the Debtors pursuant to section 521 of
the Bankruptcy Code and in substantial accordance with the Official Bankruptcy
Forms B 206A-H, as the same may have been amended, modified, or supplemented
from time to time.

158.    “Sea Harvester” means Sea Harvester Energy Development, L.L.C., a
Louisiana limited liability company.

159.    “Second Lien Deficiency Claims” means the Second Lien Notes Deficiency
Claims and the Second Lien PIK Notes Deficiency Claims.

160.    “Second Lien Notes Claims” means collectively, the Prepetition Second
Lien Notes Claims and the Prepetition Second Lien PIK Notes Claims.

161.    “Second Lien Notes Deficiency Claims” means any deficiency Claims held
by the Prepetition Second Lien Noteholders.

162.    “Second Lien PIK Notes Deficiency Claims” means any deficiency Claims
held by the Prepetition Second Lien PIK Noteholders.

163.    “Section 510(b) Claim” means any Claim against a Debtor arising from
(a) rescission of a purchase or sale of a security of any Debtor or an Affiliate
of any Debtor, (b) purchase or sale of such a security, or (c) reimbursement or
contribution allowed under section 502 of the Bankruptcy Code on account of such
a Claim.

164.    “Secured” means when referring to a Claim, a Claim: (a) secured by a
Lien on property in which the applicable Estate has an interest, which Lien is
valid, perfected, and enforceable pursuant to applicable law or by reason of a
Court order, or that is subject to setoff pursuant to section 553 of the
Bankruptcy Code, to the extent of the value of the creditor’s interest in such
Estate’s interest in such property or to the extent of the amount subject to
setoff, as applicable, as determined pursuant to section 506(a) of the
Bankruptcy Code; or (b) otherwise Allowed pursuant to the Plan as a Secured
Claim.

165.    “Secured Tax Claim” means any Secured Claim against any Debtor that,
absent its secured status, would be entitled to priority in right of payment
under section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
limitations), including any related Secured Claim for penalties.

166.    “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§
77a–77aa, as amended.

167.    “Security” shall have the meaning set forth in section 101(49) of the
Bankruptcy Code.

168.    “Settled Issues” shall have the meaning set forth in Article VIII.A.

 

17



--------------------------------------------------------------------------------

169.    “Support Effective Date” means the earliest date on which counterpart
signature pages to the Restructuring Support Agreement shall have been executed
and delivered by (i) the Debtors, (ii) Consenting Term Loan Lenders holding at
least 662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Term Loans, (iii) Consenting Second Lien Noteholders holding at
least 662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Second Lien Notes, and (iv) Consenting Second Lien PIK Noteholders
holding at least 662⁄3%, in aggregate principal amount outstanding as of such
date, of the Prepetition Second Lien PIK Notes.

170.    “TDC” means TDC Energy, LLC, a Louisiana limited liability company.

171.    “Transfer” has the meaning given to such term in the Restructuring
Support Agreement.

172.    “U.S. Trustee” means the Office of the United States Trustee for the
Southern District of Texas.

173.    “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and,
to the extent applicable, accrued interest thereon arising under 31 U.S.C. §
3717.

174.    “Unclaimed Distribution” means any distribution under the Plan on
account of an Allowed Claim whose Holder has not: (a) accepted such distribution
or, in the case of distributions made by check, negotiated such check; (b) given
notice to the Reorganized Debtors of an intent to accept such distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ requests for information
necessary to facilitate such distribution; or (d) taken any other action
necessary to facilitate such distribution.

175.    “Unexpired Lease” means a lease of nonresidential real property to which
one or more of the Debtors is a party that is subject to assumption or rejection
under section 365 or 1123 of the Bankruptcy Code.

176.    “Unimpaired” means, with respect to a Class of Claims or Interests, a
Class consisting of Claims or Interests that are “unimpaired” within the meaning
of section 1124 of the Bankruptcy Code, including through payment in full in
Cash or Reinstatement.

177.    “Unsecured” means not Secured.

178.    “Voting Deadline” means January 23, 2019, the deadline for submitting
votes to accept or reject the Plan as set by the Court.

 

B.

Rules of Interpretation

For purposes herein: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (2) except as otherwise
provided, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those

 

18



--------------------------------------------------------------------------------

terms and conditions; (3) except as otherwise provided, any reference herein to
an existing document or exhibit having been Filed or to be Filed shall mean that
document or exhibit, as it may thereafter be amended, restated, supplemented, or
otherwise modified in accordance with the terms of the Plan and the
Restructuring Support Agreement; (4) unless otherwise specified, all references
herein to “Articles” are references to Articles of the Plan or hereto;
(5) unless otherwise stated, the words “herein,” “hereof,” and “hereto” refer to
the Plan in its entirety rather than to a particular portion of the Plan;
(6) captions and headings to Articles are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation
hereof; (7) the words “include” and “including,” and variations thereof, shall
not be deemed to be terms of limitation, and shall be deemed to be followed by
the words “without limitation;” (8) the rules of construction set forth in
section 102 of the Bankruptcy Code shall apply; (9) any term used in capitalized
form herein that is not otherwise defined but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be; (10) any docket
number references in the Plan shall refer to the docket number of any document
Filed with the Court in the Chapter 11 Cases; (11) references to “shareholders,”
“directors,” and/or “officers” shall also include “members” and/or “managers,”
as applicable, as such terms are defined under the applicable state limited
liability company laws; and (12) except as otherwise provided, any reference to
the Effective Date shall mean the Effective Date or as soon as reasonably
practicable thereafter.

 

C.

Computation of Time

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

 

D.

Governing Law

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated
herein, the laws of the State of Texas without giving effect to the principles
of conflict of laws, shall govern the rights, obligations, construction, and
implementation of the Plan, any agreements, documents, instruments, or contracts
executed or entered into in connection with the Plan (except as otherwise set
forth in those agreements, in which case the governing law of such agreement
shall control); provided that corporate or limited liability company governance
matters relating to the Debtors or the Reorganized Debtors, as applicable, shall
be governed by the laws of the state of incorporation or formation (as
applicable) of the applicable Debtor or Reorganized Debtor.

 

E.

Reference to Monetary Figures

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

 

19



--------------------------------------------------------------------------------

F.

Reference to the Debtors or the Reorganized Debtors

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

G.

Controlling Document

In the event of an inconsistency between the Plan and the Disclosure Statement
or any other order (other than the Confirmation Order) referenced in the Plan
(or any exhibits, schedules, appendices, supplements or amendments to any of the
foregoing, other than the Plan Supplement), the terms of the Plan shall control
in all respects. In the event of an inconsistency between the Plan and the Plan
Supplement, the terms of the relevant document in the Plan Supplement shall
control (unless stated otherwise in such Plan Supplement document or in the
Confirmation Order). In the event of an inconsistency between the Confirmation
Order and the Plan, the Confirmation Order shall control.

ARTICLE II.

ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, AND PRIORITY CLAIMS

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims have not been classified and, thus, are excluded
from the Classes of Claims and Interests set forth in Article III hereof.

 

A.

Administrative Claims

Except with respect to Administrative Claims that are Professional Fee Claims,
and except to the extent that an Administrative Claim has already been paid
during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and
the applicable Debtor(s) agree to less favorable treatment, each Holder of an
Allowed Administrative Claim shall be paid in full in Cash on the latest of:
(a) on or as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed, if
not Allowed as of the Effective Date; and (c) the date such Allowed
Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise
in the ordinary course of the Debtors’ businesses shall be paid in the ordinary
course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to
such transactions.

Except as otherwise provided in this Article II.A and except with respect to
Administrative Claims that are Professional Fee Claims, requests for payment of
Administrative Claims arising between the Petition Date and the Effective Date
must be Filed and served on the Reorganized Debtors pursuant to the procedures
specified in the Confirmation Order and the notice of entry of the Confirmation
Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request
for payment of such Administrative Claims by such dates shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the
Debtors or their property and such Administrative Claims

 

20



--------------------------------------------------------------------------------

shall be deemed discharged as of the Effective Date. Objections to such
requests, if any, must be Filed and served on the Reorganized Debtors and the
requesting party no later than 60 days after the Effective Date or such other
date fixed by the Court. Notwithstanding the foregoing, no request for payment
of an Administrative Claim need be Filed with respect to an Administrative Claim
previously Allowed.

For the avoidance of doubt, Claims for fees and expenses of advisors to the
Debtors and the Creditors’ Committee shall constitute Professional Fee Claims.

 

B.

Professional Compensation

1.    Final Fee Applications

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
no later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Court after notice and a hearing in accordance with
the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account in the full Allowed amount of each such Professional Fee Claim. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts
of Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be promptly paid by the Reorganized Debtors without any further action or
order of the Court.

2.    Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall not be subject to any Lien and
shall be maintained in trust solely for the benefit of the Professionals. The
funds in the Professional Fee Escrow Account shall not be considered property of
the Estates or of the Reorganized Debtors. When all Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional
Fee Escrow Account shall promptly be turned over to the Reorganized Debtors
without any further action or order of the Court.

3.    Professional Fee Reserve Amount

Professionals shall reasonably estimate their unpaid Professional Fee Claims
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five (5) Business Days before the Effective Date,
provided, however, that such estimate shall not be deemed to limit the amount of
the fees and expenses that are the subject of the Professional’s final request
for payment of Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

 

21



--------------------------------------------------------------------------------

4.    Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the reasonable, actual, and documented
legal, professional, or other fees and expenses related to implementation of the
Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals
comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall
terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order, or
approval of the Court.

 

C.

Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

D.

Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
Reorganized Debtors, as applicable, for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first. The Reorganized Debtors shall continue to File
quarterly-post confirmation operating reports in accordance with the U.S.
Trustee’s Region 7 Guidelines for Debtors-in-Possession.

ARTICLE III.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

A.

Summary of Classification

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
Cure Claims, and Priority Tax Claims, are classified in the Classes set forth in
this Article III. A Claim or Interest is classified in a particular Class only
to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any portion of
the Claim or Interest qualifies within the description of such other Classes. A
Claim or Interest also is classified in a particular Class for the purpose of
receiving distributions pursuant to the Plan only to the extent that such Claim
is an Allowed Claim in that Class and has not been paid, released, or otherwise
satisfied prior to the Effective Date. The Plan constitutes a separate chapter
11 plan of reorganization for each Debtor and the classifications set forth in
Classes 1 through 11 shall be deemed to apply to each Debtor. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors
(i.e., there will be 11 Classes for each Debtor); provided that any Class that
is vacant as to a particular Debtor will be treated in accordance with Article
III.E below.

 

22



--------------------------------------------------------------------------------

1.    Class Identification

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

  

Claim or Interest

  

Status

  

Entitled to Vote

1    Other Priority Claims    Unimpaired    No (Deemed to Accept) 2    Other
Secured Claims    Unimpaired    No (Deemed to Accept) 3    Secured Tax Claims   
Unimpaired    No (Deemed to Accept) 4    First Lien Claims    Unimpaired    No
(Deemed to Accept) 5    Prepetition Second Lien Notes Secured Claims    Impaired
   Yes 6    Prepetition Second Lien PIK Notes Secured Claims    Impaired    Yes
7a    General Unsecured Claims Other than Convenience Claims    Impaired    Yes
7b    Convenience Claims    Impaired    Yes 8    Section 510(b) Claims   
Impaired    No (Deemed to Reject) 9    Intercompany Claims   
Unimpaired/Impaired    No (Deemed to Either Accept or Reject) 10    Intercompany
Interests    Unimpaired/Impaired    No (Deemed to Either Accept or Reject) 11   
PetroQuest Interests    Impaired    No (Deemed to Reject)

 

B.

Treatment of Claims and Interests

1.    Class 1 – Other Priority Claims

 

  a.

Classification: Class 1 consists of Other Priority Claims.

 

  b.

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other Priority
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Priority Claims
will not be entitled to vote to accept or reject the Plan.

 

23



--------------------------------------------------------------------------------

2.    Class 2 – Other Secured Claims

 

  a.

Classification: Class 2 consists of Other Secured Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Other Secured Claim, (iii) the
return or abandonment of the collateral securing such Allowed Other Secured
Claim to such Holder, or (iv) such other treatment as may otherwise be agreed to
by such Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Secured Claims
will not be entitled to vote to accept or reject the Plan.

3.    Class 3 – Secured Tax Claims

 

  a.

Classification: Class 3 consists of Secured Tax Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Secured Tax Claim, (iii) the return
or abandonment of the collateral securing such Allowed Secured Tax Claim to such
Holder, or (iv) such other treatment as may otherwise be agreed to by such
Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 3 is Unimpaired under the Plan. Each Holder of a Secured Claim Tax
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Secured Tax Claims will
not be entitled to vote to accept or reject the Plan.

4.    Class 4 – First Lien Claims

 

  a.

Classification: Class 4 consists of the First Lien Claims.

 

  b.

Allowance: The First Lien Claims shall be Allowed in the aggregate principal
amount of $50,000,000, plus any accrued and unpaid interest and expenses.

 

24



--------------------------------------------------------------------------------

  c.

Treatment: On or before the Effective Date, each Holder of a First Lien Claim
will receive Cash equal to the amount of its Allowed Claim from funds available
pursuant to the Exit Facility.

 

  d.

Voting: Class 4 is Unimpaired under the Plan. Each Holder of a First Lien Claim
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of First Lien Claims will not
be entitled to vote to accept or reject the Plan.

5.    Class 5 – Prepetition Second Lien Notes Secured Claims

 

  a.

Classification: Class 5 consists of all Prepetition Second Lien Notes Secured
Claims.

 

  b.

Allowance: The Prepetition Second Lien Notes Claims shall be Allowed in the
aggregate amount of $9,427,000 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  c.

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien Notes Secured Claim, each such Holder
shall receive (i) its Pro Rata share of 100% of the New Equity under the Plan,
subject to (x) dilution by the awards related to New Equity issued under the
Management Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata
share of $80 million in New Second Lien PIK Notes; such Pro Rata share of the
New Equity and New Second Lien PIK Notes calculated by including the
$275,045,768 (plus any accrued and unpaid interest thereon payable through the
Petition Date) of Prepetition Second Lien PIK Notes Claims as Claims that will
share Pro Rata in 100% of New Equity, subject to (x) dilution by the awards
related to New Equity issued under the Management Incentive Plan and (y) the Put
Option Premium, and $80 million in New Second Lien PIK Notes.

 

  d.

Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien Notes Secured Claim will be entitled to vote to accept
or reject the Plan.

6.    Class 6 – Prepetition Second Lien PIK Notes Secured Claims

 

  a.

Classification: Class 6 consists of all Prepetition Second Lien PIK Notes
Secured Claims.

 

  b.

Allowance: The Prepetition Second Lien PIK Notes Claims shall be Allowed in the
aggregate amount of $275,045,768 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

25



--------------------------------------------------------------------------------

  c.

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien PIK Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien PIK Notes Secured Claim, each such
Holder shall receive (i) its Pro Rata share of 100% of the New Equity under the
Plan, subject to (x) dilution by the awards related to New Equity issued under
the Management Incentive Plan and (y) the Put Option Premium, and (ii) its Pro
Rata share of $80 million in New Second Lien PIK Notes; such Pro Rata share of
the New Equity and New Second Lien PIK Notes calculated by including the
$9,427,000 (plus any accrued and unpaid interest thereon payable through the
Petition Date) of Prepetition Second Lien Notes Claims as Claims that will share
Pro Rata in 100% of New Equity, subject to (x) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (y) the Put Option
Premium, and $80 million in New Second Lien PIK Notes.

 

  d.

Voting: Class 6 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien PIK Notes Secured Claim will be entitled to vote to
accept or reject the Plan.

7.    Class 7a – General Unsecured Claims Other than Convenience Claims

 

  a.

Classification: Class 7a consists of all General Unsecured Claims other than
Convenience Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed General Unsecured
Claim and of and in exchange for each Allowed General Unsecured Claim, each such
Holder shall receive its Pro Rata share of the General Unsecured Claims
Distribution on the Effective Date; provided, however, that the Holders of
Second Lien Notes Claims shall not receive any distribution on account of their
Allowed Second Lien Deficiency Claims; provided, further, that, subject to the
entry of an order authorizing the Holders of the Hoog/Lee Litigation Claims to
file a class Proof of Claim on account of such Claims, the aggregate portion of
the General Unsecured Claims Distribution distributed to the Holders of the
Hoog/Lee Litigation Claims shall not exceed $400,000.

 

  c.

Voting: Class 7a is Impaired under the Plan. Each Holder of a General Unsecured
Claim will be entitled to vote to accept or reject the Plan.

8.    Class 7b – Convenience Claims

 

  a.

Classification: Class 7b consists of all Convenience Claims.

 

  b.

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of each Convenience Claim and of and in exchange for each

 

26



--------------------------------------------------------------------------------

  Convenience Claim, each such Holder shall receive the Convenience
Class Distribution. For the avoidance of doubt, Holders of Allowed General
Unsecured Claims with a face amount greater than $7,500 may elect to reduce the
face amount of their Allowed General Unsecured Claim to $7,500 by notifying the
GUC Administrator of such election and receive the treatment specified in this
section for Class 7b Convenience Claims.

 

  c.

Voting: Class 7b is Impaired under the Plan. Each Holder of a Convenience Claim
will be entitled to vote to accept or reject the Plan.

 

  d.

Election into Class 7b: Not less than thirty (30) days after the Effective Date,
the GUC Administrator shall provide a notice to all Holders of General Unsecured
Claims asserting a face amount greater than $7,500. Such Holders shall have
fourteen (14) days following receipt of such notice to notify the GUC
Administrator in writing that in the event their Claim becomes an Allowed
General Unsecured Claim, such Holder elects to have its General Unsecured Claim
treated as a Convenience Claim and to receive the treatment specified in this
section for Class 7b Convenience Claims.

9.    Class 8 – Section 510(b) Claims

 

  a.

Classification: Class 8 consists of all Section 510(b) Claims.

 

  b.

Treatment: Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.

 

  c.

Voting: Class 8 is Impaired under the Plan. Each Holder of a Section 510(b)
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Section 510(b) Claims
will not be entitled to vote to accept or reject the Plan.

10.    Class 9 – Intercompany Claims

 

  a.

Classification: Class 9 consists of all Intercompany Claims.

 

  b.

Treatment: Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the Exit Facility and the New Second Lien PIK
Notes.

 

  c.

Voting: Intercompany Claims are either Unimpaired, in which case the Holders of
such Intercompany Claims will be conclusively deemed to have

 

27



--------------------------------------------------------------------------------

  accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or
Impaired and not receiving any distribution under the Plan, in which case the
Holders of such Intercompany Claims will be conclusively deemed to have rejected
the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the
Holders of Intercompany Claims will not be entitled to vote to accept or reject
the Plan.

11.    Class 10 – Intercompany Interests

 

  a.

Classification: Class 10 consists of all Intercompany Interests.

 

  b.

Treatment: Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

 

  c.

Voting: Intercompany Interests are either Unimpaired, in which case the Holders
of such Intercompany Interests will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, in which
case the Holders of such Intercompany Interests will be conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, the Holders of Intercompany Interests will not be entitled to vote to
accept or reject the Plan.

12.    Class 11 – PetroQuest Interests

 

  a.

Classification: Class 11 consists of all PetroQuest Interests.

 

  b.

Treatment: On the Effective Date, or as soon thereafter as reasonably
practicable, all PetroQuest Interests will be extinguished and the Holders of
PetroQuest Interests shall not receive or retain any distribution, property, or
other value on account of their PetroQuest Interests.

 

  c.

Voting: Class 11 is Impaired under the Plan. Each Holder of a PetroQuest
Interest will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, the Holders of PetroQuest
Interests will not be entitled to vote to accept or reject the Plan.

 

28



--------------------------------------------------------------------------------

C.

Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such
Unimpaired Claims.

 

D.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests, and the Filing of the Plan shall constitute a motion for
such relief.

 

E.

Elimination of Vacant Classes

Any Class of Claims that does not contain an Allowed Claim or a Claim
temporarily Allowed by the Court as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

F.

Voting Classes; Deemed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be deemed
accepted by such Class.

 

G.

Subordinated Claims

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Claims and Interests
and the respective distributions and treatments under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors reserve the right to re-classify any Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.

ARTICLE IV.

MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.

Restructuring Transactions

On the Effective Date, or as soon as reasonably practicable thereafter, the
Reorganized Debtors, with the consent of the Requisite Creditors, shall
undertake the Restructuring Transactions, including: (1) the execution and
delivery of any appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution, or
liquidation containing terms that are consistent with the terms of the Plan, and
that satisfy the requirements of applicable law and any other terms to which the
applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or

 

29



--------------------------------------------------------------------------------

delegation of any asset, property, right, liability, debt, or obligation on
terms consistent with the terms of the Plan and having other terms for which the
applicable Entities agree; (3) the filing of appropriate certificates or
articles of incorporation, reincorporation, merger, consolidation, conversion,
or dissolution pursuant to applicable state law; (4) all transactions necessary
to provide for the purchase of some or substantially all of the assets of or
Interests in any of the Debtors, which transactions shall be structured in the
most tax efficient manner, including in whole or in part as a taxable
transaction for United States federal income tax purposes, as determined by the
Debtors and the Requisite Creditors; (5) the execution and delivery of the Exit
Facility Documents; (6) the execution and delivery of Definitive Documentation
not otherwise included in the foregoing, if any; and (7) all other actions that
the Debtors, the Reorganized Debtors, or the Requisite Creditors determine to be
necessary or appropriate, including making filings or recordings that may be
required by applicable law.

 

B.

Sources of Consideration for Plan Distributions

The Reorganized Debtors shall fund distributions under the Plan as follows:

1.    Issuance and Distribution of New Equity

The New Equity, including options, or other equity awards, if any, reserved
under the Management Incentive Plan, shall be authorized on the Effective Date
without the need for any further corporate action and without any further action
by the Debtors, the Reorganized Debtors, or Holders of Claims or Interests.

All of the shares of New Equity issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance of the New Equity under the Plan shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

2.    New Second Lien PIK Notes

On the Effective Date, New Parent will issue the New Second Lien PIK Notes in
accordance with the terms of the New Second Lien PIK Notes Documents. The
Confirmation Order shall constitute approval of the New Second Lien PIK Notes
(including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred and fees paid by the
Reorganized Debtors in connection therewith, including the payment of all fees
and expenses provided for therein), and authorization for the Reorganized
Debtors to enter into and perform under the New Second Lien PIK Notes Documents
and such other documents as may be required or appropriate.

The New Second Lien PIK Notes Documents shall constitute legal, valid, binding,
and authorized obligations of the Reorganized Debtors, enforceable in accordance
with their terms. The financial accommodations pursuant to the New Second Lien
PIK Notes are being issued, and shall be deemed to have been issued, in good
faith, for legitimate business purposes, are reasonable, shall not be subject to
avoidance, recharacterization, or subordination (including equitable
subordination) for any purposes whatsoever, and shall not constitute
preferential

 

30



--------------------------------------------------------------------------------

transfers, fraudulent transfers, obligations, or conveyances, or other voidable
transfers or obligations under the Bankruptcy Code or any other applicable
non-bankruptcy law. On the Effective Date, all of the Liens and security
interests to be granted in accordance with the New Second Lien PIK Notes
Documents (a) shall be legal, binding, and enforceable Liens on, and security
interests in, the collateral granted thereunder in accordance with the terms of
the New Second Lien PIK Notes Documents, (b) shall be deemed automatically
perfected on the Effective Date, subject only to such Liens and security
interests as may be permitted under the New Second Lien PIK Notes Documents, and
(c) shall not be subject to avoidance, recharacterization, or subordination
(including equitable subordination) for any purposes whatsoever and shall not
constitute preferential transfers, fraudulent transfers, obligations, or
conveyances, or other voidable transfers or obligations under the Bankruptcy
Code or any applicable non-bankruptcy law. The Reorganized Debtors and the
Persons and Entities granted such Liens and security interests are authorized to
make all filings and recordings and to obtain all governmental approvals and
consents necessary to establish and perfect such Liens and security interests
under the provisions of the applicable state, provincial, federal, or other law
(whether domestic or foreign) that would be applicable in the absence of the
Plan and the Confirmation Order (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order, and any such
filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and
security interests to third parties.

3.    Exit Facility

On the Effective Date, the Combined Consenting Second Lien Noteholders shall
provide the Exit Facility in accordance with the terms of the Exit Facility
Documents, which terms and conditions shall be acceptable to the Debtors and the
Requisite Creditors. The Reorganized Debtors shall use the proceeds of the Exit
Facility to pay the outstanding amount of the First Lien Claims and for any
other purpose permitted by the Exit Facility Documents. The Exit Facility shall
include the following material terms:

 

  a.

The Combined Prepetition Second Lien Noteholders will be offered the opportunity
to become a lender under the Exit Facility on a Pro Rata basis, based on each
Holder’s respective holdings of Second Lien Notes Claims, through a syndication
process.

 

  b.

The Commitment Parties will enter into the Exit Facility Commitment Letter
pursuant to which the Commitment Parties shall agree to backstop any portion of
the principal amount of the Exit Facility for which the other Combined
Prepetition Second Lien Noteholders have not exercised their ability to become a
lender under the Exit Facility in accordance with the terms of the Plan and the
applicable syndication procedures.

 

  c.

In consideration for their commitments under the Exit Facility Commitment
Letter, the Commitment Parties shall receive the Put Option Premium.

 

31



--------------------------------------------------------------------------------

  d.

Terms of the Exit Facility to include:

 

  i.

Borrower: New Parent

 

  ii.

Guarantors: Each subsidiary of New Parent (other than POG and PQ Holdings)

 

  iii.

Principal Amount: $50 million

 

  iv.

Term: 5 years

 

  v.

Interest Rate: LIBOR + 750 bps (subject to a 1.00% floor)

 

  vi.

Security: Secured by a first lien security interest in the equity of each
subsidiary of New Parent (other than POG and PQ Holdings) on the same collateral
that secures the Prepetition Term Loan Agreement

 

C.

Distributions to Holders of General Unsecured Claims

The GUC Administrator shall make distributions to Holders of Allowed General
Unsecured Claims to be funded from Cash from the General Unsecured Claims
Distribution in accordance with the GUC Administrator Agreement.

 

D.

Corporate Existence

Except for TDC, Pittrans, and Sea Harvester, and as otherwise provided in the
Plan, the Plan Supplement, or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, each Debtor shall continue to
exist on and after the Effective Date as a separate corporation, limited
liability company, partnership, or other form of entity, as the case may be,
with all the powers of a corporation, limited liability company, partnership, or
other form of entity, as the case may be, pursuant to the New Organizational
Documents and the applicable law in the jurisdiction in which each applicable
Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and bylaws (or other analogous formation, constituent, or
governance documents) in effect before the Effective Date, except to the extent
such certificate of incorporation or bylaws (or other analogous formation,
constituent, or governance documents) is amended by the Plan or otherwise, and
to the extent any such document is amended, such document is deemed to be
amended pursuant to the Plan and requires no further action or approval (other
than any requisite filings required under applicable state or federal law).

Upon the Effective Date, TDC, Pittrans, and Sea Harvester shall be dissolved
automatically, effective on the Effective Date, without the need for any
corporate action or approval and without the need for any corporate filings.

 

E.

Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, all property in each Estate, including all Causes of
Action, and any property acquired by any of the Debtors shall vest in each
applicable Reorganized Debtor, free and clear of all Liens, Claims,

 

32



--------------------------------------------------------------------------------

charges, or other encumbrances. On and after the Effective Date, except as
otherwise provided in the Plan, each Reorganized Debtor may operate its business
and may use, acquire, or dispose of property, and compromise or settle any
Claims, Interests, or Causes of Action without supervision or approval by the
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors or any administrative agent or indenture
trustee under the Exit Facility Documents or the New Second Lien PIK Notes
Documents that are necessary to cancel and/or extinguish such Liens and/or
security interests.

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors. The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or
from which the property is being transferred, assigned and/or vested free and
clear of. The Plan shall be conclusively deemed to be adequate notice that such
Lien, Claim, encumbrance, or other interest is being extinguished and no notice,
other than by this Plan, shall be given prior to the presentation of such Court
order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or
other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the
transfer, assignment, and vesting of such property to or in the Reorganized
Debtors free and clear of all Liens, Claims, charges, or other encumbrances by
failing to object to confirmation of this Plan, except as otherwise provided in
this Plan.

 

F.

Cancellation of Existing Securities

Except for the purpose of evidencing a right to distribution under the Plan and
except as otherwise provided in the Plan, on the Effective Date: (i) the
obligations of the Debtors under the Prepetition Agreements, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of, or ownership interest in, the Debtors or giving
rise to any Claim or Interest shall be cancelled or extinguished and the Debtors
and the Reorganized Debtors shall not have any continuing obligations
thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged.

On and after the Effective Date, all duties, responsibilities, or obligations of
the Prepetition Term Loan Agent under the Prepetition Term Loan Agreement and
the Indenture Trustee under the Prepetition Second Lien Indenture, the
Prepetition Second Lien PIK Indenture, the Prepetition Intercreditor Agreement,
and the Collateral Trust Agreement shall be fully discharged. Notwithstanding
the foregoing, each of the Indentures and the Collateral Trust

 

33



--------------------------------------------------------------------------------

Agreement shall continue in effect solely for the purposes of, as applicable,
(a) allowing Holders of Allowed Prepetition Second Lien Notes Claims and Allowed
Prepetition Second Lien PIK Notes Claims to receive distributions under the Plan
and (b) allowing and preserving the rights of the Indenture Trustees to (i) make
distributions in satisfaction of Allowed Prepetition Second Lien Notes Claims
and Allowed Prepetition Second Lien PIK Notes Claims, (ii) maintain and exercise
their respective Charging Liens under the terms of the Indentures or any related
or ancillary document, instrument, agreement, or principle of law against
Holders of Allowed Prepetition Second Lien Notes Claims and Allowed Prepetition
Second Lien PIK Notes Claims, as applicable, and distributions thereto,
(iii) seek compensation and reimbursement for any reasonable and documented fees
and expenses incurred in making such distributions, (iv) maintain and enforce
any right to indemnification, expense reimbursement, contribution, or
subrogation or any other claim or entitlement that the Indenture Trustees may
have under the applicable Indentures and the Collateral Trust Agreement, and
(v) appear and raise issues in these Chapter 11 Cases. For the avoidance of
doubt, all indemnification obligations and expense reimbursement obligations of
the Debtors arising under the Indentures in favor of the Indenture Trustees, and
each of their respective directors, officers, employees, agents, affiliates,
controlling persons, and legal and financial advisors shall survive, remain in
full force and effect, and be enforceable against the Debtors or their Estates
on and after the Effective Date and shall be enforceable through the exercise of
the applicable Charging Lien against the Holders of Allowed Prepetition Second
Lien Notes Claims and Allowed Prepetition Second Lien PIK Notes Claims, as
applicable, and distributions thereto.

If the record Holder of any Prepetition Second Lien Notes, Prepetition Second
Lien PIK Notes, or PetroQuest Interests is DTC or its nominee or another
securities depository or custodian thereof, and such Note or Interest is
represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each beneficial owner of such Note or
Interest shall be deemed to have surrendered its Note or Interest upon surrender
of such global security by DTC or such other securities depository or custodian
thereof.

 

G.

Corporate Action

Upon the Effective Date, all actions (whether to occur before, on, or after the
Effective Date) contemplated by the Plan shall be deemed authorized and approved
by the Court in all respects without any further corporate or equityholder
action, including, as applicable: (1) issuance of the New Second Lien PIK Notes;
(2) execution and delivery of the New Second Lien PIK Notes Documents; (3) the
adoption and/or filing of the New Organizational Documents and the Registration
Rights Agreement; (4) the authorization, issuance, and distribution of the New
Equity; (5) appointment of the directors and officers for New Parent and the
other Reorganized Debtors; (6) the Management Incentive Plan on the terms and
conditions set forth in the MIP Term Sheet; (7) implementation of the
Restructuring Transactions; (8) the dissolution of TDC, Pittrans, and Sea
Harvester; and (9) all other actions contemplated by the Plan. Upon the
Effective Date, all matters provided for in the Plan involving the corporate
structure of New Parent and the other Reorganized Debtors, and any corporate
action required by the Debtors, New Parent, or the other Reorganized Debtors in
connection with the Plan (including any items listed in the first sentence of
this paragraph) shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the security holders, directors, or
officers of the Debtors, New Parent or the other Reorganized Debtors, as
applicable. On or (as applicable) before the Effective Date, the

 

34



--------------------------------------------------------------------------------

appropriate officers of the Debtors, New Parent, or the other Reorganized
Debtors shall be authorized and directed to issue, execute, and deliver the
agreements, documents, securities, and instruments contemplated by the Plan (or
necessary or desirable to effectuate the transactions contemplated by the Plan)
in the name of and on behalf of New Parent and the other Reorganized Debtors,
including the Exit Facility Documents, the New Second Lien PIK Notes Documents,
the New Organizational Documents, and any and all other agreements, documents,
securities, and instruments relating to the foregoing, to the extent not
previously authorized by the Court. The authorizations and approvals
contemplated by this Article IV.G shall be effective notwithstanding any
requirements under non-bankruptcy law or contract, including for any vote of
shareholders or equityholders.

 

H.

New Organizational Documents

To the extent required under the Plan or applicable non-bankruptcy law, New
Parent and the other Reorganized Debtors will, on or as soon as practicable
after the Effective Date, file their respective New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
their respective states, provinces, or countries of incorporation in accordance
with the corporate laws of the respective states, provinces, or countries of
incorporation. Pursuant to and only to the extent required by section 1123(a)(6)
of the Bankruptcy Code, the New Organizational Documents of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities and will
comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be
paid to, different classes of voting securities. From and after the Effective
Date, New Parent and the other Reorganized Debtors, as applicable, may amend and
restate their respective New Organizational Documents and other constituent
documents, as permitted by the laws of their respective states, provinces, or
countries of incorporation and their respective New Organizational Documents.

On the Effective Date, the New Organizational Documents, substantially in the
forms set forth in the Plan Supplement, shall be deemed to be valid, binding,
and enforceable in accordance with their terms and provisions.

 

I.

Directors and Officers of the Reorganized Debtors

As of the Effective Date, the term of the current members of the board of
directors, members or managers of each of the Debtors shall expire
automatically, and the New Boards and the officers of each of the Reorganized
Debtors shall be appointed in accordance with this Plan, the New Organizational
Documents, and other constituent documents of each Reorganized Debtor. The
initial New Parent Board shall consist of five (5) members, consisting of
Charles T. Goodson as the President and Chief Executive Officer of New Parent
and four (4) additional Persons selected by the Requisite Creditors.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent known, disclose in advance of the Confirmation Hearing the identity and
affiliations of any Person proposed to serve on the initial New Boards, as well
as those Persons that will serve as an officer of New Parent or any of the
Reorganized Debtors. To the extent any such director, member, manager or officer
is an Insider, the nature of any compensation to be paid to such director,
member, manager or officer will also be disclosed. Each such director, member,
manager and officer shall serve from and after the Effective Date pursuant to
the terms of the New Organizational Documents and other constituent documents of
New Parent and each of the other Reorganized Debtors.

 

35



--------------------------------------------------------------------------------

J.

Effectuating Documents; Further Transactions

On and after the Effective Date, New Parent and each of the other Reorganized
Debtors, the Reorganized Debtors’ officers, and the members of the New Boards
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the
Securities issued pursuant to the Plan, including the New Equity and the New
Second Lien PIK Notes, in the name of and on behalf of New Parent or the other
Reorganized Debtors, without the need for any approvals, authorization, or
consents except those expressly required pursuant to the Plan.

 

K.

Exemption from Certain Taxes and Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any issuance, transfer, or exchange of a Security (including,
without limitation, of the New Equity and the New Second Lien PIK Notes) or
transfer of property, in each case, pursuant to, in contemplation of, or in
connection with, the Plan shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act,
real estate transfer tax, sale or use tax, mortgage recording tax, or other
similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for
filing and recordation any instruments of transfer or other relevant documents
without the payment of any such tax, recordation fee, or governmental
assessment.

 

L.

Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII hereof, the Reorganized Debtors shall retain and may
enforce all rights to commence and pursue, as appropriate, any and all Causes of
Action, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Plan Supplement, and such rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding
the occurrence of the Effective Date; provided, however, that the Reorganized
Debtors have determined not to (and shall not) commence or prosecute Avoidance
Actions against the Holders of General Unsecured Claims, subject in all respects
to the Reorganized Debtors’ rights to use such Causes of Action and the
underlying facts to defend against any Claims or Causes of Action asserted
against the Debtors or Reorganized Debtors. The Reorganized Debtors may pursue
such Causes of Action, as appropriate, in accordance with the best interests of
the Reorganized Debtors. A schedule of the Causes of Action known by the Debtors
to be retained by the Reorganized Debtors is included as part of the Plan
Supplement. No Entity may rely on the absence of a specific reference in the
Plan, the Plan Supplement, or the Disclosure Statement to any Causes of Action
against it as any indication that the Debtors or the Reorganized Debtors will
not pursue any and all available Causes of Action against it. The Debtors or the

 

36



--------------------------------------------------------------------------------

Reorganized Debtors, as applicable, expressly reserve all rights to prosecute
any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan. Unless any Causes of Action against an Entity are
expressly waived, relinquished, exculpated, released, compromised, or settled in
the Plan or a Court order, including, without limitation, pursuant to Article
VIII hereof, the Debtors or Reorganized Debtors, as applicable, expressly
reserve all Causes of Action for later adjudication, and, therefore, no
preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation. For the avoidance of doubt, in
no instance will any Cause of Action preserved pursuant to this Article IV.L
include any claim or Cause of Action with respect to, or against, a Released
Party.

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the applicable Reorganized Debtor. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval
of the Court.

 

M.

Director and Officer Liability Insurance

Notwithstanding anything in the Plan to the contrary, effective as of the
Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O
Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code.
Entry of the Confirmation Order will constitute the Court’s approval of the
Reorganized Debtors’ assumption of such D&O Liability Insurance Policies to the
extent they are Executory Contracts. Notwithstanding anything to the contrary
contained in the Plan, Confirmation of the Plan shall not discharge, impair, or
otherwise modify any indemnity obligations assumed by the foregoing assumption
of the D&O Liability Insurance Policies, and each such indemnity obligation will
be deemed and treated as an Executory Contract that has been assumed by the
Reorganized Debtors under the Plan as to which no Proof of Claim need be Filed,
and shall survive the Effective Date.

 

N.

Management Incentive Plan

The Management Incentive Plan will be a comprehensive equity-based award plan as
part of the go-forward compensation for the Reorganized Debtors’ management in
accordance with the MIP Term Sheet. The Confirmation Order shall authorize and
require the New Parent Board to adopt and enter into the Management Incentive
Plan, on the terms and conditions set forth in the MIP Term Sheet.

 

O.

Employee and Retiree Benefits

Except as otherwise provided in the Plan or the Plan Supplement, all written
employment, severance, retirement, and other similar employee-related agreements
or arrangements in place as

 

37



--------------------------------------------------------------------------------

of the Effective Date with the Debtors, including any key employee incentive
plans and/or key employee retention plans that may be approved by the Court in
the Chapter 11 Cases and any items approved as part of the Confirmation Order,
retirement income plans and welfare benefit plans, or discretionary bonus plans
or variable incentive plans regarding payment of a percentage of annual salary
based on performance goals and financial targets for certain employees, shall be
assumed by the Reorganized Debtors and shall remain in place after the Effective
Date, as may be amended by agreement between the beneficiaries of such
agreements, plans, or arrangements, on the one hand, and the Debtors, with the
consent of the Requisite Creditors, on the other hand, or, after the Effective
Date, by agreement with the Reorganized Debtors, and the Reorganized Debtors
will continue to honor such agreements, arrangements, programs, and plans;
provided that the foregoing shall not apply to any equity-based compensation,
agreement, or arrangement existing as of the Petition Date. Nothing in the Plan
shall limit, diminish, or otherwise alter the Reorganized Debtors’ defenses,
claims, Causes of Action, or other rights with respect to any such contracts,
agreements, policies, programs, and plans.

 

P.

Fees and Expenses of the Consenting Creditors

1.    Payment of Fees and Expenses of the Consenting Creditors

On the Effective Date, to the extent not otherwise paid pursuant to an order of
this Court, the Reorganized Debtors shall establish and fund the Consenting
Creditors Fee Escrow Account with Cash equal to the Consenting Creditors Fee
Reserve Amount. The Consenting Creditors Fee Escrow Account shall be maintained
in trust solely for the benefit of the applicable Consenting Creditors
Professionals. The funds in the Consenting Creditors Fee Escrow Account shall
not be considered property of the Estates or of the Reorganized Debtors and
shall not be subject to any Liens.

After the Effective Date, the Consenting Creditors Fees will be subject to a
review by the Reorganized Debtors for a period of seven (7) Business Days
following submission of each invoice (including reasonable documentation of such
fees and expenses), which may be redacted to preserve privilege and/or
confidentiality. To the extent the Reorganized Debtors deliver to the applicable
Consenting Creditor a written notice of objection within the seven (7) Business
Day review period, and the applicable Consenting Creditor and the Reorganized
Debtors are unable to resolve such objection on a consensual basis within seven
(7) Business Days after such objection has been submitted, the Reorganized
Debtors may File with the Court a motion or other pleading setting forth the
specific objections to the disputed invoice, and the Court shall adjudicate the
matter. The Reorganized Debtors will promptly pay any undisputed Consenting
Creditors Fees on the later of the Effective Date or one (1) Business Day
following the expiration of the seven (7) Business Day review period. When all
such amounts owing to Consenting Creditors have been paid in full, any remaining
amount in the Consenting Creditors Fee Escrow Account shall promptly be turned
over to the Reorganized Debtors without any further action or order of the
Court.

2.    Consenting Creditors Fee Reserve Amount

Consenting Creditors Professionals shall reasonably estimate their unpaid
Consenting Creditors Fees before and as of the Effective Date, and shall deliver
such estimate to the Debtors no later than five (5) Business Days before the
Effective Date. If any of the Consenting Creditors Professionals does not
provide an estimate, the Debtors or Reorganized Debtors may estimate the unpaid
and unbilled fees and expenses of such Consenting Creditors Professional.

 

38



--------------------------------------------------------------------------------

Q.

Preservation of the Charging Lien of the Indenture Trustee

Each Indenture Trustee shall be entitled to assert its Charging Lien arising
under and in accordance with the applicable Indenture and any ancillary
document, instrument, or agreement to obtain payment of its respective fees and
expenses and the fees and expenses of its professionals. Reasonable fees and
expenses incurred by the Indenture Trustee after the Effective Date in its
capacity as Disbursing Agent and for matters related to distributions to the
Combined Prepetition Second Lien Noteholders shall be paid by the Reorganized
Debtors and any dispute between the Reorganized Debtors and the Indenture
Trustee regarding the reasonableness of such fees and expenses may be submitted
to the Court for resolution.

 

R.

Preservation of Royalty and Working Interests

Notwithstanding any other provision in the Plan, on and after the Effective Date
all Royalty and Working Interests shall be fully preserved and remain in full
force and effect in accordance with the terms of the relevant granting
instruments or other governing documents applicable to such Royalty and Working
Interests, which granting instruments and governing documents shall remain in
full force and effect, and no Royalty and Working Interests or any liabilities
and obligations arising therefrom, including payment obligations, whether
arising before or after the Petition Date, shall be compromised or discharged by
the Plan.

 

S.

GUC Administrator

The GUC Administrator shall have the power to administer the General Unsecured
Claims Distribution and make or authorize distributions to Holders of General
Unsecured Claims. Without limiting the generality of the foregoing, the GUC
Administrator shall: (a) hold and administer the Cash that comprises the General
Unsecured Claims Distribution; (b) have authority to pay from the General
Unsecured Claims Distribution all out of pocket expenses incurred in connection
with the discharge of its duties under the Plan; (c) have the power and
authority to retain such attorneys, advisors, other professionals and employees
as may be appropriate to perform the duties required of the GUC Administrator in
the Plan and in the GUC Administrator Agreement; (d) make distributions to
Holders of General Unsecured Claims as provided in the Plan and in the GUC
Administrator Agreement; and (e) provide periodic reports and updates to the
Reorganized Debtors regarding the status of the administration of the General
Unsecured Claims as may be reasonably required. The GUC Administrator shall have
reasonable access to the Reorganized Debtors’ books and records solely for the
purpose of claims resolution, administration, and distribution purposes, and the
Reorganized Debtors shall agree to provide their reasonable cooperation and
commercially reasonable best efforts, as necessary, to assist the GUC
Administrator with this process. For the avoidance of doubt, both the
Reorganized Debtors and the GUC Administrator reserve the right to participate
in the claims reconciliation process with respect to General Unsecured Claims.

Prior to the Effective Date, an amount of Cash from the General Unsecured Claims
Distribution estimated by the Creditors’ Committee in consultation with the
Debtors and the Requisite Creditors as sufficient to perform the functions of
the GUC Administrator in connection

 

39



--------------------------------------------------------------------------------

with its responsibilities, including fees for its counsel, shall be placed into
a segregated account held by the GUC Administrator, and which segregated amount
shall not limit the fees and expenses, including fees for its counsel, of the
GUC Administrator in the performance of its duties. Any excess amount remaining
in the account in connection with the closing of the Chapter 11 Cases will be
treated as distributable Cash to Holders of General Unsecured Claims.

Notwithstanding anything contained herein, the Reorganized Debtors shall be
responsible for the claims resolution process with respect to those General
Unsecured Claims with insurance coverage and the claims asserted by Mack Oil Co.
in connection with that certain proceeding pending before the American
Arbitration Association, Case No. 01-16-0000-8394.

ARTICLE V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.

Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired Lease is set forth on
the Schedule of Assumed Executory Contracts and Unexpired Leases, other than:
(1) those that are identified on the Schedule of Rejected Executory Contracts
and Unexpired Leases; (2) those that have been previously rejected by a Final
Order; (3) those that are the subject of a motion to reject Executory Contracts
or Unexpired Leases that is pending on the Effective Date; or (4) those that are
subject to a motion to reject an Executory Contract or Unexpired Lease pursuant
to which the requested effective date of such rejection is after the Effective
Date.

Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions, assumptions and assignments, or rejections, as applicable, of
Executory Contracts or Unexpired Leases as set forth in the Plan or in the
Schedule of Rejected Executory Contracts and Unexpired Leases and the Schedule
of Assumed Executory Contracts and Unexpired Leases, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions,
assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan but not
assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the Plan
or any order of the Court. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by
the Court on or after the Effective Date. Notwithstanding anything to the
contrary in the Plan, the Debtors, with the consent of the Requisite Creditors,
reserve the right to alter, amend, modify, or supplement the Schedule of
Rejected Executory Contracts and Unexpired Leases at any time prior to the
Effective Date on no less than three (3) days’ notice to the applicable
non-Debtor counterparties.

 

40



--------------------------------------------------------------------------------

B.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Court within the
earliest to occur of (1) thirty (30) days after the date of entry of an order of
the Court (including the Confirmation Order) approving such rejection or
(2) thirty (30) days after notice of any rejection that occurs after the
Effective Date. Any Claims arising from the rejection of an Executory Contract
or Unexpired Lease that are not Filed within such time will be automatically
Disallowed, forever barred from assertion, and shall not be enforceable against,
as applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Debtors or further notice to, or action, order, or approval of the
Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
and discharged, notwithstanding anything in the Schedules or any Proof of Claim
to the contrary. Claims arising from the rejection of the Executory Contracts or
Unexpired Leases shall be classified as General Unsecured Claims and shall be
treated in accordance with Article III.B.7 of the Plan.

 

C.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

At least fourteen (14) days before the Confirmation Hearing, the Debtors shall
distribute, or cause to be distributed, Cure Notices of proposed assumption or
assumption and assignment and proposed amounts of Cure Claims to the applicable
counterparties and the Requisite Creditors. Any objection by a counterparty to
an Executory Contract or Unexpired Lease to the proposed assumption or
assumption and assignment or related Cure Claim must be Filed, served and
actually received by the Debtors and the Requisite Creditors at least seven
(7) days before the Confirmation Hearing. In the event that any Executory
Contract or Unexpired Lease is removed from the Schedule of Rejected Executory
Contracts and Unexpired Leases after such time as the Cure Notices referred to
above have been distributed, a separate Cure Notice of proposed assumption or
assumption and assignment and the proposed amount of the Cure Claim with respect
to such Executory Contract or Unexpired Lease will be sent promptly to the
counterparty thereof and a hearing will be set to consider whether such
Executory Contract or Unexpired Lease can be assumed or assumed and assigned.

Any counterparty to an Executory Contract or Unexpired Lease that fails to
object timely to the proposed assumption or assumption and assignment or the
proposed Cure Claim will be deemed to have assented to such assumption or
assumption and assignment and the Cure Claim. Payment in Cash, on the Effective
Date or as soon as reasonably practicable thereafter, to such counterparty of
the amount set forth on the applicable Cure Notice shall, as a matter of law,
satisfy any and all monetary defaults under the applicable Executory Contract or
Unexpired Lease. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee, to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption
or assumption and assignment, such dispute shall be resolved by a Final Order of
the Court.

 

41



--------------------------------------------------------------------------------

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Creditors, will have the right to
add such Executory Contract or Unexpired Lease to the Schedule of Rejected
Executory Contracts and Unexpired Leases, in which case such Executory Contract
or Unexpired Lease will be deemed rejected as of the Effective Date. After such
Executory Contract or Unexpired Lease is added to the Schedule of Rejected
Executory Contracts and Unexpired Leases, the applicable counterparty shall be
served with a notice of rejection of its Executory Contract or Unexpired Lease.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such
Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval
of the Court.

 

D.

Insurance Policies

Without limiting Article IV.M, all of the Debtors’ insurance policies and any
agreements, documents, or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan. On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

 

E.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

F.

Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors, in each case with the consent of the Requisite
Creditors, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease.

 

42



--------------------------------------------------------------------------------

G.

Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

H.

Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Accordingly, such contracts and leases that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

ARTICLE VI.

PROVISIONS GOVERNING DISTRIBUTIONS

 

A.

Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim (or such
Holder’s affiliate), including any portion of a Claim that is an Allowed Claim
notwithstanding that other portions of such Claim are a Disputed Claim, shall
receive the full amount of the distributions that the Plan provides for Allowed
Claims in each applicable Class. In the event that any payment or act under the
Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent that there are Disputed Claims,
distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the
Effective Date.

 

B.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

1.    Delivery of Distributions

 

  a.

Distribution Record Date

As of the close of business on the Distribution Record Date, (i) the various
transfer registers for each of the Classes of Claims and Interests maintained by
the Debtors, or their respective agents, and (ii) the transfer books and records
of the respective Notes as maintained by the Indenture Trustee, its respective
agents, or DTC, shall be deemed closed, and there shall be no

 

43



--------------------------------------------------------------------------------

further changes in the record Holders of any of the Claims and Interests. The
Debtors, the Reorganized Debtors, the Disbursing Agent, the GUC Administrator,
and the Indenture Trustee, as applicable, shall have no obligation to recognize
any transfer of the Claims or Interests occurring on or after the Distribution
Record Date. For the avoidance of doubt, the Distribution Record Date shall not
apply to any distributions made through DTC and shall be made through the
facilities of the DTC in accordance with the customary practices of DTC for a
mandatory distribution.

 

  b.

Delivery of Distributions in General

Except as otherwise provided herein, distributions to Holders of Allowed Claims
shall be made to the Holders of record as of the Distribution Record Date by the
Reorganized Debtors or the Disbursing Agent for all Claims other than General
Unsecured Claims, and by the GUC Administrator for General Unsecured Claims, as
follows: (1) to the signatory at the address set forth on the last Proof of
Claim Filed by such Holder or other representative identified therein (or at the
last known addresses of such Holder if the Debtors have been notified in writing
of a change of address); (2) at the address set forth in any written notice of
address changes delivered to the Reorganized Debtors after the Effective Date;
(3) at the address reflected in the Schedules if no Proof of Claim has been
Filed and the Reorganized Debtors have not received a written notice of a change
of address; or (4) to any counsel that has appeared in the Chapter 11 Cases on
the Holder’s behalf. Subject to this Article VI, distributions under the Plan on
account of Allowed Claims shall not be subject to levy, garnishment, attachment,
or like legal process, so that each Holder of an Allowed Claim shall have and
receive the benefit of the distributions in the manner set forth in the Plan.
The GUC Administrator, the Debtors, the Reorganized Debtors, and the Indenture
Trustee shall not incur any liability whatsoever on account of any distributions
under the Plan except for fraud, gross negligence, or willful misconduct.

 

  c.

Delivery of Distributions to Prepetition Term Loan Lenders

Any and all distributions to Holders of First Lien Claims as of the Distribution
Record Date shall be governed by the Prepetition Term Loan Agreement. The
Prepetition Term Loan Agent shall cooperate with the Debtors and the Reorganized
Debtors (including the Disbursing Agent) to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions,
including providing, within three (3) Business Days following the Distribution
Record Date, the Debtors or the Reorganized Debtors (including the Disbursing
Agent) with a list of all Holders of First Lien Claims as of the Distribution
Record Date, including the address at which each such Holder is authorized to
receive its distribution under the Plan and the amount of First Lien Claims held
by each such Holder.

 

  d.

Delivery of Distributions to Combined Prepetition Second Lien Noteholders

Any and all distributions to the Holders of the Second Lien Notes Claims as of
the Distribution Record Date shall be governed by the Prepetition Second Lien
Indenture or the Prepetition Second Lien PIK Indenture, as applicable. Each
Indenture Trustee shall cooperate with the Debtors and Reorganized Debtors to
enable the Debtors or Reorganized Debtors (through the Indenture Trustee) to
make such distributions, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or Reorganized Debtors with
a list of all

 

44



--------------------------------------------------------------------------------

Holders of Second Lien Notes Claims as of the Distribution Record Date and the
amount of the Second Lien Notes Claims held by each such Holder. Distributions
to the Holders of the Second Lien Notes Claims shall be deemed to have been made
when reflected in the Reorganized Debtors’ stock register according to the
information provided by the Indenture Trustee.

All distributions on account of Allowed Second Lien Notes Claims (a) shall be
governed by the Prepetition Second Lien Indenture or the Prepetition Second Lien
PIK Indenture, as applicable, and (b) will be made to (or in coordination with)
the Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee,
respectively, which will serve as the Reorganized Debtors’ Disbursing Agent for
purposes of making distributions under the Plan to Holders of the Second Lien
Notes Claims. The Prepetition Second Lien Trustee and the Prepetition Second
Lien PIK Trustee may transfer or direct the transfer of such distributions
directly through the facilities of DTC (with the accompanying surrender of the
Second Lien Notes Claims) and will be entitled to recognize and deal for all
purposes under the Plan with DTC, on or as soon as practicable after the
Effective Date, consistent with the customary practices of DTC. To the extent
that any distributions are not eligible for distribution through DTC, the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee,
respectively, or the applicable paying agent, as applicable, shall have no
duties or responsibilities relating to any form of distribution that is not DTC
eligible; provided that all such distributions shall be subject in all respects
to the right of the Prepetition Second Lien Trustee or the Prepetition Second
Lien PIK Trustee to assert its applicable Charging Liens arising under and in
accordance with the applicable Indenture and any ancillary document, instrument,
or agreement, against such distributions with respect to any unpaid fees and
expenses (including professionals’ fees) or other amounts payable to the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee, or
any applicable paying agent, as applicable, under the applicable Indenture and
any related or ancillary document, instrument, agreement or principle of law as
applicable. All distributions made to Holders of Allowed Second Lien Notes
Claims are expected to be eligible to be distributed through the facilities of
DTC.

2.    Minimum Distributions

No fractional shares of New Equity or fractions of New Second Lien PIK Notes
shall be distributed, and no Cash shall be distributed in lieu of such
fractional shares of New Equity or fractions of New Second Lien PIK Notes. When
any distribution pursuant to the Plan on account of an Allowed Claim would
otherwise result in a fractional share of New Equity or a fraction of New Second
Lien PIK Notes, the actual issuance shall reflect a rounding as follows:
(a) fractions of one-half or greater shall be rounded to the next higher whole
number, and (b) fractions of less than one-half shall be rounded to the next
lower whole number with no further payment therefor. The total number of
authorized shares of New Equity and New Second Lien PIK Notes to be distributed
pursuant to the Plan shall be adjusted as necessary to account for the foregoing
rounding.

Holders of Allowed Claims entitled to distributions of $50.00 or less shall not
receive distributions, and each Claim to which this limitation applies shall be
discharged pursuant to Article VIII and its Holder shall be forever barred
pursuant to Article VIII from asserting that Claim against the Reorganized
Debtors or their property.

 

45



--------------------------------------------------------------------------------

3.    Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Debtors or the
Reorganized Debtors (including the Disbursing Agent), as applicable, or the GUC
Administrator solely with respect to General Unsecured Claims, shall have
determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After
such date, all unclaimed property or interests in property shall be property of
the Reorganized Debtors or distributed to Holders of General Unsecured Claims if
part of the General Unsecured Claims Distribution without need for a further
order by the Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or Interest in property shall be discharged and
forever barred.

 

C.

Securities Registration Exemption

Notwithstanding any provision of the Registration Rights Agreement, all shares
of New Equity and New Second Lien PIK Notes issued under the Plan will be issued
to the fullest extent permitted by section 1145 of the Bankruptcy Code without
registration under the Securities Act and any other applicable securities laws.
These Securities may be resold without registration under the Securities Act or
other federal securities laws pursuant to the exemption provided by section
4(a)(1) of the Securities Act, subject to certain exceptions if the Holder is an
“underwriter” with respect to such Securities, as such term is defined in
section 1145(b) of the Bankruptcy Code. In addition, Securities that are exempt
pursuant to section 1145 of the Bankruptcy Code generally may be resold without
registration under state securities laws pursuant to various exemptions provided
by the respective laws of the several states. The New Equity underlying the
Management Incentive Plan will be issued pursuant to an available exemption from
registration under the Securities Act and other applicable law. On the Effective
Date, PetroQuest shall have deregistered under Section 12 of the Exchange Act
and New Parent will be subject to the reporting requirements under Section 15(d)
of the Exchange Act.

Should the Reorganized Debtors elect, on or after the Effective Date, to reflect
all or any portion of the ownership of the New Equity or New Second Lien PIK
Notes to be held through the facilities of DTC, none of the Debtors, the
Reorganized Debtors, nor any other Person shall be required to provide any
further evidence other than the Plan and Confirmation Order with respect to the
treatment of the New Equity or New Second Lien PIK Notes under applicable
securities laws, and the Plan or Confirmation Order shall be deemed to be legal
and binding obligations of the Reorganized Debtors in all respects.

The DTC shall be required to accept and conclusively rely upon the Plan and
Confirmation Order in lieu of a legal opinion regarding whether the New Equity
or New Second Lien PIK Notes are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depositary services.

Notwithstanding anything to the contrary in the Plan, no Entity (including, for
the avoidance of doubt, DTC) may require a legal opinion regarding the validity
of any transaction contemplated by the Plan, including, for the avoidance of
doubt, whether the New Equity and New Second Lien PIK Notes are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depositary services.

 

46



--------------------------------------------------------------------------------

D.

Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, the Debtors or the
Reorganized Debtors, as applicable, shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Debtors or the Reorganized Debtors, as applicable, shall be
authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the
distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate. The Debtors or the
Reorganized Debtors, as applicable, reserve the right to allocate all
distributions made under the Plan in compliance with applicable wage
garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances.

 

E.

Allocations

Each Holder of an Allowed Claim shall have the option to apply such Holder’s Pro
Rata share of consideration distributed under the Plan (cash or value) to
satisfy outstanding principal of or accrued interest on such Holder’s Allowed
Claim, as such allocation is determined by such Holder in its sole discretion.

 

F.

No Postpetition Interest on Claims

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

 

G.

Setoffs and Recoupment

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, set off against, or recoup from, any Claim against a Debtor of any
nature whatsoever that the applicable Debtor may have against the claimant, but
neither the failure to do so nor the allowance of any Claim against a Debtor
hereunder shall constitute a waiver or release by the applicable Debtor of any
such Claim it may have against the Holder of such Allowed Claim.

 

H.

Claims Paid or Payable by Third Parties

1.    Claims Paid by Third Parties

The Debtors or the Reorganized Debtors, as applicable, with respect to Claims
other than General Unsecured Claims, and the GUC Administrator with respect to
General Unsecured Claims, shall reduce in full an Allowed Claim, and such Claim
shall be Disallowed without a

 

47



--------------------------------------------------------------------------------

Claim objection having to be Filed and without any further notice to or action,
order, or approval of the Court, to the extent that the Holder of such Claim
receives payment in full on account of such Claim from a party that is not a
Debtor or Reorganized Debtor. Subject to the last sentence of this paragraph, to
the extent a Holder of a Claim receives a distribution on account of such Claim
and thereafter receives payment from a party that is not a Debtor, a Reorganized
Debtor, or the GUC Administrator on account of such Claim, such Holder shall,
within fourteen (14) days of receipt thereof, repay or return the distribution
to the Reorganized Debtors or the GUC Administrator, as applicable, to the
extent the Holder’s total recovery on account of such Claim from the third party
and under the Plan exceeds the amount of such Claim as of the Petition Date. The
failure of such Holder to timely repay or return such distribution shall result
in the Holder owing the Reorganized Debtors or the GUC Administrator, as
applicable, annualized interest at the Federal Judgment Rate on such amount owed
for each Business Day after the fourteen (14) day grace period specified above
until the amount is repaid.

2.    Claims Payable by Insurers

Holders of Claims that are covered by the Debtors’ insurance policies shall seek
payment of such Claims from applicable insurance policies, provided that the
Debtors, the Reorganized Debtors, and the GUC Administrator, as applicable,
shall have no obligation to pay any amounts in respect of prepetition
deductibles or self-insured retention amounts. No distributions under the Plan
shall be made on account of an Allowed Claim that is payable pursuant to one of
the Debtors’ insurance policies until the Holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that
one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction),
then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without an objection having to be Filed and without any
further notice to or action, order, or approval of the Court.

3.    Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

ARTICLE VII.

PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED CLAIMS

 

A.

Allowance of Claims

On or after the Effective Date, the Reorganized Debtors and the GUC
Administrator (solely with respect to General Unsecured Claims) shall have any
and all rights and defenses the Debtors had with respect to any Claim
immediately prior to the Effective Date. Except as expressly provided in the
Plan or in any order entered in the Chapter 11 Cases before the Effective Date

 

48



--------------------------------------------------------------------------------

(including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

B.

Claims and Interests Administration Responsibilities

1.    Reorganized Debtors

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
Claims (other than General Unsecured Claims); (2) to settle or compromise any
Disputed Claim (other than General Unsecured Claims) without any further notice
to or action, order, or approval by the Court; and (3) to administer and adjust
the Claims Register (except with respect to General Unsecured Claims) to reflect
any such settlements or compromises without any further notice to or action,
order, or approval by the Court.

2.    GUC Administrator

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the GUC Administrator, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
General Unsecured Claims; (2) to settle or compromise any Disputed Claim that is
a General Unsecured Claim without any further notice to or action, order, or
approval by the Court; and (3) to administer and adjust the Claims Register
(solely with respect to General Unsecured Claims) to reflect any such
settlements or compromises without any further notice to or action, order, or
approval by the Court.

 

C.

Estimation of Claims

Before or after the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), may (but are not required to) at any time request that the Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code,
regardless of whether any party previously has objected to such Claim, and the
Court shall retain jurisdiction to estimate any such Claim, including during the
litigation of any objection to any Claim or during any appeal relating to such
objection. In the event that the Court estimates any Disputed Claim, that
estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of distributions), and the
Debtors, the Reorganized Debtors, or the GUC Administrator, as applicable, may
elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Claim that has been estimated pursuant
to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek
reconsideration of such estimation unless such Holder has Filed a motion
requesting the right to seek such reconsideration on or before twenty-one
(21) days after the date on which such Claim is estimated. All of the
aforementioned Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Court.

 

49



--------------------------------------------------------------------------------

D.

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

E.

Disputed Claims Reserve

On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), shall be authorized, in consultation with the Requisite Creditors and
the Creditors’ Committee, to establish one or more Disputed Claims Reserves,
which Disputed Claims Reserve(s) shall be administered by the Reorganized
Debtors or the GUC Administrator, as applicable.

1.    Reorganized Debtors

The Reorganized Debtors or the Disbursing Agent may, in their sole discretion,
hold Cash in a Disputed Claims Reserve in trust for the benefit of the Holders
of Claims (other than General Unsecured Claims) ultimately determined to be
Allowed after the Effective Date. The Reorganized Debtors shall distribute such
amounts (net of any expenses, including any taxes relating thereto), as provided
herein, as such Disputed Claims are resolved by a Final Order or agreed to by
settlement, and such amounts will be distributable on account of such Disputed
Claims as such amounts would have been distributable had such Disputed Claims
been Allowed Claims as of the Effective Date.

2.    GUC Administrator

The GUC Administrator may, in its sole discretion, hold Cash in a Disputed
Claims Reserve from the General Unsecured Claims Distribution in trust solely
for the benefit of the Holders of General Unsecured Claims ultimately determined
to be Allowed after the Effective Date. The GUC Administrator shall distribute
such amounts (net of any expenses, including any taxes relating thereto), as
provided herein, as such Disputed Claims are resolved by a Final Order or agreed
to by settlement, and such amounts will be distributable on account of such
Disputed Claims as such amounts would have been distributable had such Disputed
Claims been Allowed Claims as of the Effective Date.

 

F.

Time to File Objections to Claims

Subject to Article VII.B. above, any objections to Claims, which, prior to the
Effective Date, may be Filed by any party, shall be Filed on or before the
Claims Objection Deadline.

 

G.

Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section

 

50



--------------------------------------------------------------------------------

522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall
be deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code, and
Holders of such Claims may not receive any distributions on account of such
Claims until such time as such Causes of Action against that Entity have been
settled or a Court order with respect thereto has been entered and all sums due,
if any, to the Debtors by that Entity have been turned over or paid to the
Debtors, the Reorganized Debtors, or the GUC Administrator, as applicable.

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to File Proofs
of Claim after the rejection of their contracts or leases), any and all Proofs
of Claim or requests for payment of Administrative Claims, as applicable, Filed
after the applicable Claims Bar Date, Administrative Claims Bar Date,
Governmental Bar Date, and applicable deadline for Filing Proofs of Claim based
on the Debtors’ rejection of Executory Contracts or Unexpired Leases, as
applicable, shall be deemed Disallowed and expunged as of the Effective Date
without any further notice to or action, order, or approval of the Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless on or before the Confirmation Hearing such late Filed Claim has
been deemed timely Filed by a Final Order.

 

H.

Amendments to Claims

After the Claims Bar Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be Filed or amended without the prior authorization of
the Court and any such new or amended Claim Filed shall be deemed Disallowed in
full and expunged without any further action, order, or approval of the Court.

 

I.

No Distributions Pending Allowance

No payment or distribution provided under the Plan shall be made to the extent
that any Claim is a Disputed Claim, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII, unless and until such
Disputed Claim becomes an Allowed Claim; provided that any portion of a Claim
that is an Allowed Claim shall receive the payment or distribution provided
under the Plan thereon notwithstanding that any other portion of such Claim is a
Disputed Claim.

 

J.

Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Court allowing any Disputed
Claim becomes a Final Order, the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on
account of such Allowed Claim unless required under applicable bankruptcy law or
as otherwise provided in herein.

 

K.

Single Satisfaction of Claims

Holders of Allowed Claims may assert such Claims against each Debtor obligated
with respect to such Claim, and such Claims shall be entitled to share in the
recovery provided for the

 

51



--------------------------------------------------------------------------------

applicable Class of Claims against each obligated Debtor based upon the full
Allowed amount of the Claim. Notwithstanding the foregoing, in no case shall the
aggregate value of all property received or retained under the Plan on account
of any Allowed Claim exceed 100% of such Allowed Claim plus applicable interest.
For the avoidance of doubt, this shall not affect the obligation of each and
every Debtor to pay U.S. Trustee Fees until such time as such Debtor’s Chapter
11 Case is closed, dismissed, or converted.

ARTICLE VIII.

SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A.

Compromise and Settlement of Claims, Interests, and Controversies

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, which distributions and other benefits shall be
irrevocable and not subject to challenge upon the Effective Date, the provisions
of the Plan, and the distributions and other benefits provided hereunder, shall
constitute a good-faith compromise and settlement of all issues in respect of
the Chapter 11 Cases (collectively, the “Settled Issues”), including, without
limitation:

1.    the valuation of the Reorganized Debtors’ enterprise, including the value
of any unencumbered assets;

2.    any dispute regarding the application of the equities of the case
exception under section 552(b) of the Bankruptcy Code or surcharge under section
506(c) of the Bankruptcy Code in respect of the First Lien Claims and the Second
Lien Notes Claims;

3.    the amount of the First Lien Claims and the Second Lien Notes Claims and
such Holders’ Allowed Claims, and the validity and enforceability of the Liens
securing such Claims;

4.    the amount of adequate protection claims held by the Prepetition Term Loan
Lenders and the Combined Prepetition Second Lien Noteholders under the Cash
Collateral Order;

5.    any challenges to Cash transfers;

6.    any challenges to transfers made by the Debtors to any related Entities;

7.    the releases, exculpations, and injunctions provided in the Plan; and

8.    any claims for payment of administrative expenses as a substantial
contribution under section 503 of the Bankruptcy Code.

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise and settlement of all such Claims,
Interests, and controversies, as well as a finding by the Court that all such
compromises and settlements are in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and is fair, equitable, and
reasonable. In accordance with the provisions of

 

52



--------------------------------------------------------------------------------

the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to or
action, order, or approval of the Court, after the Effective Date, the
Reorganized Debtors may compromise and settle Claims against, and Interests in,
the Debtors and their Estates and Causes of Action against other Entities.

 

B.

Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan and the Plan Supplement, or in any contract,
instrument, or other agreement or document created pursuant to the Plan and the
Plan Supplement, the distributions, rights, and treatment that are provided in
the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of
Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or
(c) the Holder of such a Claim or Interest has accepted the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the Filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date. The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the Effective Date occurring.

 

C.

Term of Injunctions or Stays

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

 

D.

Release of Liens

Except as otherwise specifically provided in the Plan, the New Second Lien PIK
Notes Documents (including in connection with any express written amendment of
any mortgage, deed of trust, Lien, pledge, or other security interest under the
New Second Lien PIK Notes Documents), or in any other contract, instrument,
agreement or document created pursuant to the Plan, on the Effective Date and
concurrently with the applicable distributions or other treatment made pursuant
to the Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and
discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their

 

53



--------------------------------------------------------------------------------

successors and assigns, in each case, without any further approval or order of
the Court and without any action or Filing being required to be made by the
Debtors or the Reorganized Debtors. In addition, at the Debtors’ or Reorganized
Debtors’ sole expense, the Prepetition Term Loan Agent and the Indenture Trustee
shall execute and deliver all documents reasonably requested by the Reorganized
Debtors, or the administrative agent or indenture trustee for the Exit Facility
or New Second Lien PIK Notes to evidence the release of such mortgages, deeds of
trust, Liens, pledges, and other security interests and shall authorize the
Reorganized Debtors to file UCC-3 termination statements and other release
documentation (to the extent applicable) with respect thereto.

 

E.

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, their Estates, and the Reorganized
Debtors from any and all Claims, Causes of Action, obligations, suits,
judgments, damages, demands, losses, or liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates, or the
Reorganized Debtors would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Prepetition Term Loan Agreement, the
Prepetition Second Lien Indenture, the Prepetition Second Lien PIK Indenture,
the Notes, the Cash Collateral Order (and any payments or transfers in
connection therewith), any Avoidance Actions, the purchase, sale, or rescission
of the purchase or sale of any Security of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Released Party, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, the Restructuring Support Agreement, the restructuring of any Claim
or Interest before or during the Chapter 11 Cases, or any Restructuring
Transaction, contract, instrument, document, release, or other agreement or
document (including any legal opinion regarding any such transaction, contract,
instrument, document, release, or other agreement or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support
Agreement, the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the related agreements, instruments, and other documents (including the
Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, (i) the

 

54



--------------------------------------------------------------------------------

releases set forth herein do not release any post-Effective Date obligations of
any party or Entity under the Plan, including under any of the Restructuring
Transactions, and (ii) nothing in this provision shall, nor shall it be deemed
to, release any Released Party from any Claims or Causes of Action that are
found, pursuant to a Final Order, to be the result of such Released Party’s
gross negligence, actual fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by the Debtors set forth in this
Article VIII.E, which includes by reference each of the related provisions and
definitions contained herein, and, further, shall constitute the Court’s finding
that such releases are: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of
the claims released by such releases; (3) in the best interests of the Debtors
and their Estates; (4) fair, equitable and reasonable; (5) given and made after
due notice and opportunity for hearing; (6) an essential component of the Plan
and the Restructuring Transactions; and (7) a bar to any of the Debtors or their
Estates asserting any claim or cause of action released pursuant to such
releases.

 

F.

Releases by Holders of Claims and Interests

As of the Effective Date, to the fullest extent of the law, each Releasing Party
is deemed to have released and discharged each Released Party from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands,
losses, or liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such Entity would have been legally entitled to assert (whether individually or
collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates, or the Reorganized Debtors would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim or Interest or other
Entity, based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof),
the Debtors’ in- or out-of-court restructuring efforts, the Debtors’
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Prepetition Term Loan Agreement, the Prepetition Second
Lien Indenture, the Prepetition Second Lien PIK Indenture, the Notes, the Cash
Collateral Order (and any payments or transfers in connection therewith), any
Avoidance Actions, the purchase, sale, or rescission of the purchase or sale of
any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in this Plan, the business or contractual arrangements between any
Debtor and any Releasing Party, the formulation, preparation, dissemination,
negotiation, or Filing of the Restructuring Support Agreement, the Restructuring
Support Agreement, the restructuring of any Claim or Interest before or during
the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or
other agreement or the reliance by any Releasing Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the related agreements,
instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11

 

55



--------------------------------------------------------------------------------

Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, (i) the
releases set forth herein do not release any post-Effective Date obligations of
any party or Entity under the Plan, including under any of the Restructuring
Transactions, and (ii) nothing in this provision shall, nor shall it be deemed
to, release any Released Party from any Claims or Causes of Action that are
found, pursuant to a Final Order, to be the result of such Released Party’s
gross negligence, actual fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set
forth in this Article VIII.F, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the
Court’s finding that such releases are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing;
(6) an essential component of the Plan and the Restructuring Transactions; and
(7) a bar to any of the Releasing Parties asserting any claim or cause of action
released pursuant to such releases.

 

G.

Exculpation

Except as otherwise specifically provided in the Plan and only to the fullest
extent permitted under Bankruptcy Code section 1125(e), no Exculpated Party
shall have or incur liability for, and each Exculpated Party is hereby released
and exculpated from, any Claim, Cause of Action, obligation, suit, judgment,
damage, demand, loss, or liability for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the solicitation of votes with respect to this Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Debtors’ in or out-of-court restructuring efforts, the
Disclosure Statement, the Plan, the Restructuring Support Agreement, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related
agreement, except for claims related to any act or omission that is determined
in a Final Order to have

 

56



--------------------------------------------------------------------------------

constituted actual fraud, willful misconduct, or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to the Plan.
The Exculpated Parties (to the extent applicable) have, and upon completion of
the Plan shall be deemed to have, participated in good faith and in compliance
with the applicable laws with regard to the solicitation of, and distribution
of, consideration pursuant to the Plan and, therefore, are not, and on account
of such distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan.

 

H.

Injunction

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to Article
VIII.G of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests;
(c) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account
of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims
or Interests; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or
agreement (including those attached to the Disclosure Statement or set forth in
the Plan Supplement, to the extent finalized) executed to implement the Plan
from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement
or set forth in the Plan Supplement, to the extent finalized) executed to
implement the Plan.

 

I.

Protection Against Discriminatory Treatment

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, or discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

57



--------------------------------------------------------------------------------

J.

Recoupment

In no event shall any Holder of an Allowed Claim be entitled to recoup against
any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

K.

Subordination Rights

Any distributions under the Plan shall be received and retained free from any
obligations to hold or transfer the same to any other Holder and shall not be
subject to levy, garnishment, attachment, or other legal process by any Holder
by reason of claimed contractual subordination rights. Any such subordination
rights shall be waived, and the Confirmation Order shall constitute an
injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed
under the Plan, in each case other than as provided in the Plan.

 

L.

Reimbursement or Contribution

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated
as non-contingent; or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

ARTICLE IX.

CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

 

A.

Conditions Precedent to the Confirmation Date

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1.    The Court shall have approved in all material respects the compromise and
settlement of all the Settled Issues, which approval shall be expressly included
in the Confirmation Order;

2.    The Restructuring Support Agreement shall not have been breached in any
material respect and shall remain in full force and effect;

 

58



--------------------------------------------------------------------------------

3.    The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, shall have been Filed subject to the terms hereof;

4.    The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall have been Filed subject to the
terms hereof; and

5.    The Confirmation Order shall have been entered by the Court.

 

B.

Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1.    Entry of the Confirmation Order in a form and substance acceptable to the
Requisite Creditors, and such order shall have become a Final Order that has not
been stayed, modified, or vacated on appeal;

2.    All of the Consenting Creditors Fees shall have been paid or escrowed, as
applicable, by the Debtors in accordance with the terms hereof;

3.    All fees ordered to be paid pursuant to the Cash Collateral Order,
including the Consenting Creditors’ reasonable and documented professional fees,
shall have been paid or will be paid prior to or contemporaneously with the
Effective Date in accordance with the terms hereof and the Cash Collateral
Order;

4.    The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date,
shall be in form and substance acceptable in all respects to the Debtors and the
Requisite Creditors;

5.    The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments,
modifications, or supplements made after the Confirmation Date but prior to the
Effective Date, shall be in form and substance acceptable in all respects to the
Debtors and the Requisite Creditors;

6.    The Second Lien PIK Documents shall have been executed and delivered by
all of the Entities that are parties thereto, and all conditions precedent
(other than any conditions related to the occurrence of the Effective Date) to
the consummation of the New Second Lien PIK Notes shall have been waived or
satisfied in accordance with the terms thereof, and the issuance of the New
Second Lien PIK Notes shall be deemed to occur concurrently with the occurrence
of the Effective Date;

7.    The Exit Facility Documents shall have been executed and delivered by all
of the Entities that are parties thereto, and all conditions precedent (other
than any conditions related to the occurrence of the Effective Date) to the
consummation of the Exit Facility shall have been waived or satisfied in
accordance with the terms thereof, and the closing of the Exit Facility shall be
deemed to occur concurrently with the occurrence of the Effective Date;

 

59



--------------------------------------------------------------------------------

8.    All other Definitive Documentation shall be acceptable in all respects to
the Requisite Creditors and executed in accordance with the terms hereof;

9.    All conditions precedent to the issuance of the New Equity, other than any
conditions related to the occurrence of the Effective Date, shall have occurred;

10.    The New Organizational Documents shall be in form and substance
acceptable in all respects to the Debtors and the Requisite Creditors and shall
have been duly filed with the applicable authorities in the relevant
jurisdictions;

11.    All governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan
shall have been obtained, are not subject to unfulfilled conditions, and are in
full force and effect, and all applicable waiting periods have expired without
any action having been taken by any competent authority that would restrain or
prevent such transactions;

12.    All documents and agreements necessary to implement the Plan, including
any revised employment agreements, shall have (a) been tendered for delivery and
(b) been effected or executed by all Entities party thereto, and all conditions
precedent to the effectiveness of such documents and agreements (other than any
conditions related to the occurrence of the Effective Date) shall have been
satisfied or waived pursuant to the terms of such documents or agreements
(including, without limitation, the Exit Facility Documents); and

13.    All Allowed Professional Fee Claims approved by the Court shall have been
paid in full and the Professional Fee Escrow Account shall have been funded in
the Professional Fee Reserve Amount.

 

C.

Waiver of Conditions

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in this Article IX may be waived only by consent of the
Debtors and the Requisite Creditors without notice, leave, or order of the Court
or any formal action other than proceedings to confirm or consummate the Plan.

 

D.

Substantial Consummation

“Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

 

E.

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan
shall be null and void in all respects and nothing contained in the Plan, the
Disclosure Statement, or the Restructuring Support Agreement shall:
(1) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors,
any Holders of a Claim or Interest or any other Entity; (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of
Claims or Interests, or any other Entity in any respect; or (4) be used by the
Debtors or any Entity as evidence (or in any other way) in any litigation,
including with regard to the strengths or weaknesses of any of the parties’
positions, arguments or claims.

 

60



--------------------------------------------------------------------------------

ARTICLE X.

MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A.

Modification and Amendments

Subject to the limitations contained herein and the terms of the Restructuring
Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan; provided that such modifications do not
modify the treatment of General Unsecured Claims as provided in the Plan without
the consent of the Creditors’ Committee. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, those restrictions on modifications set forth in the Plan, and the
terms of the Restructuring Support Agreement, the Debtors expressly reserve
their right to alter, amend, or modify materially the Plan, one or more times,
after Confirmation, and, to the extent necessary, may initiate proceedings in
the Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan; provided that such modifications
do not modify the treatment of General Unsecured Claims.

 

B.

Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

 

C.

Revocation or Withdrawal of the Plan

The Debtors, with the consent of the Requisite Creditors, reserve the right to
revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the
Debtors, with the consent of the Requisite Creditors, revoke or withdraw the
Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan
shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of
any Claim or Interest or Class of Claims or Interests), assumption or rejection
of Executory Contracts or Unexpired Leases effected by the Plan, and any
document or agreement executed pursuant to the Plan, shall be deemed null and
void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or
release of any Claims or Interests; (ii) prejudice in any manner the rights of
the Debtors or any other Entity, including the Holders of Claims;
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity; or (iv) be used by the Debtors or any
Entity as evidence (or in any other way) in any litigation, including with
regard to the strengths or weaknesses of any of the parties’ positions,
arguments or claims.

 

61



--------------------------------------------------------------------------------

ARTICLE XI.

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan to the fullest extent allowed by
applicable law, including jurisdiction to:

1.    Allow, Disallow, determine, liquidate, classify, estimate, or establish
the priority, Secured or Unsecured status, or amount of any Claim against a
Debtor, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections relating to
any of the foregoing;

2.    decide and resolve all matters related to the granting and denying, in
whole or in part, any applications for allowance of compensation or
reimbursement of expenses to Professionals;

3.    resolve any matters related to: (a) the assumption, assignment, or
rejection of any Executory Contract or Unexpired Lease and to hear, determine,
and, if necessary, liquidate, any Claims arising therefrom, including Claims
related to the rejection of an Executory Contract or Unexpired Lease, any Cure
Claims, or any other matter related to such Executory Contract or Unexpired
Lease; (b) the Debtors or the Reorganized Debtors, as applicable, amending,
modifying, or supplementing, pursuant to Article V hereof, the Schedule of
Assumed Executory Contracts and Unexpired Leases or the Schedule of Rejected
Executory Contracts and Unexpired Leases; and (c) any dispute regarding whether
a contract or lease is or was an Executory Contract or Unexpired Lease;

4.    ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

5.    adjudicate, decide, or resolve any motions, adversary proceedings,
contested, or litigated matters, and grant or deny any applications involving a
Debtor that may be pending on the Effective Date;

6.    adjudicate, decide, or resolve any and all matters related to Causes of
Action by or against a Debtor;

7.    adjudicate, decide, or resolve any and all matters related to sections
1141, 1145, and 1146 of the Bankruptcy Code;

8.    enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan and the
Restructuring Support Agreement, and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the
Plan or the Restructuring Support Agreement;

9.    enter and enforce any order for the sale of property pursuant to section
363 or 1123 of the Bankruptcy Code;

 

62



--------------------------------------------------------------------------------

10.    resolve any cases, controversies, suits, disputes, or Causes of Action
that may arise in connection with the Consummation, interpretation, or
enforcement of the Plan or any Entity’s obligations incurred in connection with
the Plan or the Restructuring Support Agreement;

11.    issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

12.    resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the settlements, compromises, discharges, releases, injunctions,
exculpations, and other provisions contained in Article VIII hereof and enter
such orders as may be necessary or appropriate to implement such releases,
injunctions, and other provisions;

13.    resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.H.1 hereof;

14.    enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

15.    determine any other matters that may arise in connection with or relate
to the Restructuring Support Agreement, the Plan, the Disclosure Statement, the
Confirmation Order, or the Plan Supplement;

16.    adjudicate any and all disputes arising from or relating to distributions
under the Plan or any transactions contemplated therein, including any
Restructuring Transactions;

17.    consider any modifications of the Plan, to cure any defect or omission,
or to reconcile any inconsistency in any Court order, including the Confirmation
Order;

18.    determine requests for the payment of Claims entitled to priority
pursuant to section 507 of the Bankruptcy Code;

19.    hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

20.    hear and determine all disputes involving the existence, nature, or scope
of the release provisions set forth in the Plan, including any dispute relating
to any liability arising out of the termination of employment or the termination
of any employee or retiree benefit program, regardless of whether such
termination occurred prior to or after the Effective Date;

21.    enforce all orders previously entered by the Court;

22.    hear any other matter not inconsistent with the Bankruptcy Code;

23.    enter an order concluding or closing the Chapter 11 Cases; and

 

63



--------------------------------------------------------------------------------

24.    enforce the injunction, release, and exculpation provisions set forth in
Article VIII hereof.

ARTICLE XII.

MISCELLANEOUS PROVISIONS

 

A.

Immediate Binding Effect

Subject to Article IX.A hereof and notwithstanding Bankruptcy Rule 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions provided for in the Plan,
each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All
Claims and debts shall be as fixed, adjusted, or compromised, as applicable,
pursuant to the Plan regardless of whether any Holder of a Claim or debt has
voted on the Plan.

 

B.

Additional Documents

On or before the Effective Date, with the consent of the Requisite Creditors and
in accordance with the terms and conditions set forth in the Restructuring
Support Agreement, and with the consent of the Creditors’ Committee with respect
to the treatment of General Unsecured Claims, the Debtors may File with the
Court such agreements and other documents, in form and substance acceptable to
the Requisite Creditors, as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan. The Debtors, with the
consent of the Requisite Creditors, and all Holders of Claims or Interests
receiving distributions pursuant to the Plan and all other parties in interest
shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

 

C.

Dissolution of the Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve automatically,
and the respective members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases; provided
that such dissolution shall not affect the standing of Professionals for the
Creditors’ Committee to submit and prosecute requests for payment of
Professional Fee Claims and any appeals thereof. The Reorganized Debtors shall
no longer be responsible for paying any fees or expenses incurred by the
Creditors’ Committee after the Effective Date other than Allowed Professional
Fee Claims, whenever incurred including, without limitation, those incurred
after the Effective Date in connection with the consummation and implementation
of the Plan.

 

64



--------------------------------------------------------------------------------

D.

Reservation of Rights

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the Holders of Claims or Interests.

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

 

E.

Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

F.

Service of Documents

Any pleadings, notice, or other documents required by the Plan to be served on
or delivered to the following parties shall be served as follows:

 

Reorganized Debtors

   PetroQuest Energy, Inc.
400 E. Kaliste Saloom Road, Suite 6000 Lafayette, Louisiana 70508
Attn:Charles T. Goodson

Attorneys to the Debtors

  

Porter Hedges LLP
1000 Main Street
Houston, Texas 77002
Attn:John F. Higgins

E. James Cowen

United States Trustee

   Office of the United States Trustee
for the Southern District of Texas
515 Rusk Street, Suite 3516
Houston, Texas 77002
Attn:Hector Duran, Jr.

Counsel to the Consenting Creditors

  

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer

 

Akin Gump Strauss Hauer & Feld LLP
2300 N. Field Street, Suite 1800
Dallas, Texas 75201
Attn: Sarah Link Schultz

 

65



--------------------------------------------------------------------------------

Counsel to the Creditors’ Committee

  

Heller, Draper, Patrick, Horn & Manthey, L.L.C.

650 Poydras Street, Suite 2500

New Orleans, Louisiana 70130

Attn: William H. Patrick, III

Counsel to the Prepetition Term Loan Agent

  

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attn: Pamela Bruzzese-Szczygiel

Counsel to the Indenture Trustee

  

Reed Smith LLP

1201 Market Street, Suite 1500,

Wilmington, Delaware 19801
Attn:Kurt F. Gwynne

 

G.

Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to section 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

H.

Entire Agreement

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, the Exit Facility Documents,
the Registration Rights Agreement, and the New Second Lien PIK Notes Documents
supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.

 

I.

Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at http://dm.epiq11.com/PetroQuest or the Court’s website at
www.txs.uscourts.gov. To the extent any exhibit or document is inconsistent with
the terms of the Plan, unless otherwise ordered by the Court, the non-exhibit or
non-document portion of the Plan shall control.

 

66



--------------------------------------------------------------------------------

J.

Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such alteration or interpretation shall be acceptable to the Debtors and the
Requisite Creditors and with respect to General Unsecured Claims, the Creditors’
Committee. The Confirmation Order shall constitute a judicial determination and
shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is: (1) valid and
enforceable pursuant to its terms; (2) integral to the Plan and may not be
deleted or modified without the Debtors’ and the Requisite Creditors’ consent;
and (3) nonseverable and mutually dependent.

 

K.

Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, none of such parties or individuals or the Reorganized Debtors will
have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous
plan.

 

L.

Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy Rule
3022 and any applicable order of the Court to close the Chapter 11 Cases.

 

M.

Waiver or Estoppel

Each Holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

* * * *

 

67



--------------------------------------------------------------------------------

Respectfully submitted, as of the date first set forth above,

 

Dated: January 14, 2019    

PETROQUEST ENERGY, INC.

on behalf of itself and all other Debtors

    /s/ Charles T. Goodson     Charles T. Goodson     President and Chief
Executive Officer    

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

 

68